1       IN THE SUPREME COURT OF THE STATE OF NEW MEXICO


 2 Opinion Number:______________

 3 Filing Date: June 30, 2016

 4 NO. S-1-SC-35426

 5 NOE RODRIGUEZ,

 6       Worker-Respondent,

 7 v.

 8 BRAND WEST DAIRY, Uninsured Employer,

 9       Employer-Respondent,

10 and

11 NEW MEXICO UNINSURED EMPLOYERS’ FUND,

12       Insurer-Petitioner,

13 Consolidated With:

14 MARIA ANGELICA AGUIRRE,

15       Worker-Respondent,

16 v.

17 M.A. & SONS CHILI PRODUCTS,

18       Employer-Respondent,

19 and
 1 FOOD INDUSTRY SELF INSURANCE
 2 FUND OF NEW MEXICO,

 3       Insurer-Respondent.

 4 And

 5 NO. S-1-SC-35438

 6 NOE RODRIGUEZ,

 7       Worker-Respondent,

 8 v.

 9 BRAND WEST DAIRY, Uninsured Employer,

10       Employer-Petitioner,

11 and

12 NEW MEXICO UNINSURED EMPLOYERS’ FUND,

13       Insurer,

14 Consolidated With:

15 MARIA ANGELICA AGUIRRE,

16       Worker-Respondent,

17 v.

18 M.A. & SONS CHILI PRODUCTS,

19       Employer-Petitioner,

20 and
 1 FOOD INDUSTRY SELF INSURANCE
 2 FUND OF NEW MEXICO,

 3         Insurer-Petitioner.

 4 ORIGINAL PROCEEDINGS ON CERTIORARI
 5 Victor S. Lopez and David L. Skinner, Workers’ Compensation Judges


 6 Hector H. Balderas, Attorney General
 7 Richard P. Bustamante, Special Assistant Attorney General
 8 Santa Fe, NM

 9 for Insurer-Petitioner New Mexico Uninsured Employers’ Fund


10 Maestas & Suggett, P.C.
11 Paul Maestas
12 Albuquerque, NM

13 for Employer-Respondents and Employer-Petitioners Brand West Dairy, M.A. &
14 Sons Chili Products and Insurer-Respondent and for Insurer-Petitioner Food
15 Industry Self Insurance Fund of New Mexico


16 New Mexico Center on Law and Poverty
17 Gail Evans
18 Albuquerque, NM

19 for Worker-Respondents Noe Rodriguez and Maria Angelica Aguirre


20   Modrall Sperling Roehl Harris & Sisk
21   Emil J. Kiehne
22   Sarah M. Stevenson
23   Albuquerque, NM

24 for Amicus Curiae New Mexico Farm and Livestock Bureau
1 Rachel A. Bayless, Special Assistant Attorney General
2 Albuquerque, NM

3 for Amicus Curiae New Mexico Workers’ Compensation Administration


4 Michael B. Browde
5 David J. Stout
6 Albuquerque, NM

7 for Amicus Curiae New Mexico Trial Lawyers Association
 1                                        OPINION

 2 CHÁVEZ, Justice.

 3   {1}   The New Mexico Workers’ Compensation Act (Act), NMSA 1978, §§ 52-1-1

 4 to -70 (1917, as amended through 2015), has never required employers to provide

 5 workers’ compensation coverage to farm and ranch laborers. These consolidated

 6 appeals require us to resolve whether this exclusion violates the rights of those

 7 workers under the Equal Protection Clause of Article II, Section 18 of the New

 8 Mexico Constitution in light of the fact that other agricultural workers are not singled

 9 out for exclusion. The Equal Protection Clause mandates that, “in order to be legal,”

10 ostensibly discriminatory classifications in social and economic legislation “must be

11 founded upon real differences of situation or condition, which bear a just and proper

12 relation to the attempted classification, and reasonably justify a different rule” for the

13 class that suffers the discrimination. Burch v. Foy, 1957-NMSC-017, ¶ 10, 62 N.M.
14 219, 308 P.2d 199.

15   {2}   When litigants allege that the government has unconstitutionally discriminated

16 against them, courts must decide the merits of the allegation because if proven, courts

17 must resist shrinking from their responsibilities as an independent branch of

18 government, and refuse to perpetuate the discrimination–regardless of how long it has

19 persisted–by safeguarding constitutional rights.           Such is the constitutional
 1 responsibility of the courts. Griego v. Oliver, 2014-NMSC-003, ¶ 1, 316 P.3d 865.

 2 We conclude that there is nothing to distinguish farm and ranch laborers from other

 3 agricultural employees and that purported government interests such as cost savings,

 4 administrative convenience, and other justifications related to unique features of

 5 agribusiness bear no rational relationship to the Act’s distinction between these

 6 groups. This is nothing more than arbitrary discrimination and, as such, it is

 7 forbidden by our Constitution. Accordingly, we hold that the farm and ranch laborer

 8 exclusion contained in Section 52-1-6(A) of the Act is unconstitutional, and we

 9 remand these cases for further proceedings. The Legislature is at liberty to offer

10 economic advantages to the agricultural industry, but it may not do so at the sole

11 expense of the farm and ranch laborer while protecting all other agricultural workers.

12 We also determine that our holding should be given modified prospective application

13 to the cases of Ms. Aguirre and Mr. Rodriguez and to all cases involving an injury

14 that manifests, as defined under the Act, after the date that our mandate issues in this

15 case pursuant to Rule 12-402(B) NMRA.

16 I.      BACKGROUND

17   {3}   In 2012, Maria Angelica Aguirre worked as a chile picker in Doña Ana County

18 for M.A. & Sons Chili Products (M.A. & Sons) for a weekly wage of approximately



                                              2
 1 $300.1 Ms. Aguirre claims that she slipped in a field and broke her wrist while

 2 picking chiles. Ms. Aguirre claims that her injury required surgery and rehabilitative

 3 therapy, she still has trouble with her wrist, and she is limited in her ability to do farm

 4 work. M.A. & Sons had workers’ compensation insurance at the time of the alleged

 5 injury.

 6   {4}   In March 2013, Ms. Aguirre filed a workers’ compensation complaint seeking

 7 compensation for temporary total disability, permanent partial disability, medical

 8 benefits, and attorney fees. M.A. & Sons and its insurer, the Food Industry Self

 9 Insurance Fund of New Mexico (Self Insurance Fund), raised several defenses to Ms.

10 Aguirre’s complaint, including the contention that her claims were barred by the farm

11 and ranch laborer exclusion in Section 52-1-6(A), which provides that the Act “shall

12 not apply to employers of . . . farm and ranch laborers.” In January 2014, Ms. Aguirre

13 filed a motion for partial summary judgment, asking the workers’ compensation judge

14 (WCJ) to conclude that the farm and ranch laborer exclusion had been declared

15 unconstitutional; therefore, it did not bar her case. To support her argument, Ms.

16 Aguirre attached materials related to the 2012 judgment in Griego v. New Mexico

          1
17          M.A. & Sons disputes that Ms. Aguirre was its “employee” under the Act.
18 However, for the purposes of this appeal, they agree that we should treat Ms. Aguirre
19 as though she would otherwise be eligible for workers’ compensation benefits except
20 for the Section 52-1-6(A) exclusion.

                                                3
 1 Workers’ Compensation Administration, No. CV 2009-10130, a case that was

 2 brought by New Mexico farm laborers in the Second Judicial District Court. In

 3 Griego, the district court declared that the farm and ranch laborer exclusion violated

 4 the constitutional equal protection rights of the claimants in that case and entered an

 5 order against the Workers’ Compensation Administration (the Administration). The

 6 Administration then appealed the district court’s ruling on jurisdictional grounds and,

 7 in an unpublished memorandum opinion, the Court of Appeals dismissed the claim

 8 as moot, and further stated that because the Administration had not sought review of

 9 the constitutional issue, the Court would not “examine []or draw any conclusions

10 about it,” other than to say that the Administration “cannot now escape the effect of

11 unchallenged parts of the district court’s decision.” Griego v. N.M. Workers’ Comp.

12 Admin., No. 32,120, mem. op. ¶¶ 1, 11 (N.M. Ct. App. Nov. 25, 2013) (non-

13 precedential). The WCJ took judicial notice of the materials from Griego and

14 admitted them for purposes of Ms. Aguirre’s motion for partial summary judgment.

15 The WCJ then denied her motion and dismissed her claim with prejudice on the basis

16 of the farm and ranch laborer exclusion.

17   {5}   In 2012, Noe Rodriguez worked as a dairy worker and herdsman at Brand West

18 Dairy, earning just under $1000 every two weeks for working six days a week for



                                              4
 1 eight hours per day. Mr. Rodriguez alleges that he was pushed up against a door by

 2 a cow and then head-butted by the cow, which caused him to fall face first onto a

 3 cement floor. He alleges that he suffered a traumatic brain injury, a neck injury, and

 4 facial disfigurement and that he was in a coma for two days. According to Mr.

 5 Rodriguez, as of July 2013, he had still not been cleared by a doctor to return to work.

 6 He alleges that his employer, which did not have workers’ compensation insurance,

 7 provided him with two checks for $600 after the accident.

 8   {6}   In February 2013, Mr. Rodriguez filed a workers’ compensation complaint

 9 seeking compensation for temporary total disability, permanent partial disability,

10 disfigurement, medical benefits, and attorney fees. In July 2013, the New Mexico

11 Uninsured Employers’ Fund (the UEF), which acts as the insurer for businesses

12 without workers’ compensation insurance, see § 52-1-9.1, moved to dismiss Mr.

13 Rodriguez’s claims because of the farm and ranch laborer exclusion. Mr. Rodriguez

14 responded by arguing that the WCJ was obligated to follow the district court’s ruling

15 in Griego and that the exclusion was unconstitutional. He attached a large quantity

16 of materials from Griego to his motion, some of which were admitted by the WCJ.

17 The WCJ granted the UEF’s motion and dismissed Mr. Rodriguez’s case based on the

18 exclusion.



                                              5
 1   {7}   Pursuant to NMSA 1978, Section 52-5-8(A) (1989), Ms. Aguirre and Mr.

 2 Rodriguez (collectively “Workers”) appealed directly to the Court of Appeals, where

 3 their appeals were consolidated. Rodriguez v. Brand W. Dairy, 2015-NMCA-097, ¶

 4 1, 356 P.3d 546, cert. granted, 2015-NMCERT-008. Applying rational basis review,

 5 the Court of Appeals struck down the farm and ranch laborer exclusion as a violation

 6 of Workers’ equal protection rights under Article II, Section 18 of the New Mexico

 7 Constitution. Rodriguez, 2015-NMCA-097, ¶¶ 11, 31. The Court then applied its

 8 holding on a modified prospective basis to any workers whose claims were pending

 9 as of March 30, 2012, and any claims filed after the date of the district court’s final

10 judgment in Griego. Rodriguez, 2015-NMCA-097, ¶ 37.

11   {8}   The UEF appealed to this Court only on the issue of the Court of Appeals’

12 modified prospective application of its holding. Brand West Dairy, M.A. & Sons,

13 and the Self Insurance Fund (collectively “Employers”) appealed to this Court to seek

14 review of both the constitutional issue and the modified prospective application of the

15 holding. We granted both petitions.

16 II.     THE FARM AND RANCH LABORER EXCLUSION VIOLATES
17         ARTICLE II, SECTION 18 OF THE NEW MEXICO CONSTITUTION

18   {9}   Workers contend that the farm and ranch laborer exclusion contained in

19 Section 52-1-6(A) violates their equal protection rights under the New Mexico

                                              6
 1 Constitution and does not survive under any level of scrutiny. Article II, Section 18

 2 of the New Mexico Constitution provides that no person “shall . . . be denied equal

 3 protection of the laws.” “Like its federal equivalent, this is essentially a mandate that

 4 similarly situated individuals be treated alike, absent a sufficient reason to justify the

 5 disparate treatment.” Wagner v. AGW Consultants, 2005-NMSC-016, ¶ 21, 137 N.M.
6 734, 114 P.3d 1050. Under our equal protection analysis, we must first determine

 7 “whether the legislation creates a class of similarly situated individuals and treats

 8 them differently.” Griego, 2014-NMSC-003, ¶ 27. If so, “we then determine the

 9 level of scrutiny that applies to the challenged legislation and conclude the analysis

10 by applying the appropriate level of scrutiny to determine whether the legislative

11 classification is constitutional.” Id.

12   {10}   We review the constitutionality of legislation de novo. See Rodriguez v. Scotts

13 Landscaping, 2008-NMCA-046, ¶ 8, 143 N.M. 726, 181 P.3d 718. During that

14 review, we will not “question the wisdom, policy, or justness of legislation enacted

15 by our Legislature,” and will presume that the legislation is constitutional. Madrid

16 v. St. Joseph Hosp., 1996-NMSC-064, ¶ 10, 122 N.M. 524, 928 P.2d 250. The party

17 challenging the legislation therefore bears the burden of demonstrating that the law

18 is unconstitutional. Id. To that end, “[a] statute will not be declared unconstitutional



                                               7
 1 unless the court is satisfied beyond all reasonable doubt that the legislature went

 2 outside the constitution in enacting the challenged legislation.” Benavides v. E. N.M.

 3 Med. Ctr., 2014-NMSC-037, ¶ 43, 338 P.3d 1265 (internal quotation marks and

 4 citation omitted).

 5 A.       The farm and ranch laborer exclusion results in dissimilar treatment of
 6          similarly situated individuals

 7   {11}   To determine whether the farm and ranch laborer exclusion in Section 52-1-

 8 6(A) violates Workers’ equal protection rights, we must first decide “whether the

 9 legislation at issue results in dissimilar treatment of similarly-situated individuals.”

10 Madrid, 1996-NMSC-064, ¶ 35. This inquiry requires us to “look beyond the

11 classification to the purpose of the law.” Oliver, 2014-NMSC-003, ¶ 30 (internal

12 quotation marks and citations omitted); see also Stanton v. Stanton, 421 U.S. 7, 13-14

13 (1975) (“The [Federal Equal Protection] Clause . . . denies to States the power to

14 legislate that different treatment be accorded to persons placed by a statute into

15 different classes on the basis of criteria wholly unrelated to the objective of that

16 statute.” (internal quotation marks and citation omitted)). For example, in Oliver, this

17 Court determined that same-gender couples seeking to marry in New Mexico were

18 similarly situated to opposite-gender couples seeking to marry because both groups

19 shared common purposes that were essential to New Mexico’s marriage laws. 2014-

                                              8
 1 NMSC-003, ¶¶ 36-38. Similarly, in New Mexico Right to Choose/NARAL v. Johnson,

 2 1999-NMSC-005, ¶ 44, 126 N.M. 788, 975 P.2d 841, we held that men and women

 3 who qualified for Medicaid were similarly situated for the purposes of both state and

 4 federal Medicaid laws because those laws were intended to provide qualifying

 5 individuals with access to necessary medical care. Therefore, a rule prohibiting the

 6 use of state funds to pay for medically necessary abortions improperly treated men

 7 and women differently. Id. ¶¶ 45-47. By contrast, in City of Albuquerque v. Sachs,

 8 2004-NMCA-065, ¶¶ 11-16, 135 N.M. 578, 92 P.3d 24, the Court of Appeals

 9 determined that men and women were not similarly situated under a local ordinance

10 prohibiting public nudity because men and women possess different physical

11 characteristics which make the exposure of a woman’s breast “nudity,” but not the

12 exposure of a man’s breast. The law’s classification that distinguished men from

13 women was therefore “properly based on a unique characteristic” of women. Id. ¶ 11.

14 In other words, the reliance on differences in classifying men and women under the

15 ordinance was essential to accomplishing the law’s purpose: “to prohibit any person

16 from knowingly or intentionally being nude in a public place.” Id. ¶ 14.

17   {12}   In this case, we will first examine the Act’s text to ascertain its purposes.

18 NMSA 1978, Section 52-5-1 (1990) states the Legislature’s intent that the Act



                                              9
 1 “assure the quick and efficient delivery of indemnity and medical benefits to injured

 2 and disabled workers at a reasonable cost to . . . employers . . . .” We have previously

 3 interpreted this provision to encompass three of the Act’s objectives:             “(1)

 4 maximizing the limited recovery available to injured workers, in order to keep them

 5 and their families at least minimally financially secure; (2) minimizing costs to

 6 employers; and (3) ensuring a quick and efficient system.”                     Wagner,

 7 2005-NMSC-016, ¶ 25. The Act also instructs that it is “not to be given a broad

 8 liberal construction in favor of the claimant or employee on the one hand, nor are the

 9 rights and interests of the employer to be favored over those of the employee on the

10 other hand.” Section 52-5-1. This provision requires us to “balance equally the

11 interests of the worker and the employer without showing bias or favoritism toward

12 either.” Salazar v. Torres, 2007-NMSC-019, ¶ 10, 141 N.M. 559, 158 P.3d 449.

13   {13}   With these general principles in mind, we will also examine the structure and

14 operation of the entire Act as an indicator of its purposes. See Oliver, 2014-NMSC-

15 003, ¶¶ 34-35 (examining New Mexico’s marriage laws together to ascertain their

16 collective underlying purposes). For workers subject to the Act, the statute provides

17 the exclusive remedy for injuries or death “caused by accident” and which arise out

18 of the course of the worker’s employment, § 52-1-9, including accidents caused by



                                              10
 1 an employer’s negligence, Delgado v. Phelps Dodge Chino, Inc., 2001-NMSC-034,

 2 ¶ 12, 131 N.M. 272, 34 P.3d 1148. The exclusivity of workers’ compensation

 3 remedies for accidents and negligence is advantageous to employers because it limits

 4 their potential liability for workplace injuries by preventing workers from pursuing

 5 “the unpredictable damages available outside [the Act’s] boundaries.” Id. ¶ 12.

 6 Instead, workers receive a predictable recovery amount because it is highly regulated

 7 by statute. See, e.g., §§ 52-1-26 to -26.4 (establishing detailed guidelines for

 8 determining award amounts for a partial disability covered under the Act). In

 9 exchange, “[t]he injured worker receives compensation quickly, without having to

10 endure the rigors of litigation or prove [an employer’s] fault[.]” Delgado, 2001-

11 NMSC-034, ¶ 12. Additionally, the workers’ compensation system eliminates

12 employer defenses that frequently prevented injured workers from recovering for

13 workplace injuries under the common law. See § 52-5-1; see also Hisel v. Cty. of Los

14 Angeles, 238 Cal. Rptr. 678, 682 (Ct. App. 1987) (“From the beginning, it was a

15 principal purpose of workers’ compensation laws to eliminate . . . common law

16 defenses that had prevented recovery for injuries received on the job . . . .”). We have

17 also previously recognized the Act’s “design[] to . . . protect[] society by shifting the

18 burden of caring for injured workers away from society and toward industry[,]” and



                                              11
 1 thus “to prevent the worker from becoming a public charge and to assist the worker

 2 in returning to work . . . .” Breen v. Carlsbad Mun. Sch., 2005-NMSC-028, ¶ 36, 138

 3 N.M. 331, 120 P.3d 413 (internal quotation marks and citation omitted).

 4   {14}   We must also consider the history of New Mexico’s workers’ compensation

 5 laws to fully understand their current exclusion of farm and ranch laborers. See

 6 Oliver, 2014-NMSC-003, ¶¶ 30-31 (examining the history of New Mexico marriage

 7 laws for clues regarding the purposes of those laws). Farm and ranch laborers have

 8 never been included in New Mexico’s workers’ compensation system. The Act’s

 9 initial version, passed in 1917, only applied to “extra-hazardous occupations or

10 pursuits” which were specifically enumerated by the Legislature and did not include

11 any kind of agricultural labor. See 1917 N.M. Laws, ch. 83, §§ 2, 10. In 1937, the

12 Legislature added an explicit exclusion of “farm and ranch laborers.” 1937 N.M.
13 Laws, ch. 92, § 2. Because the Act still only applied to certain “extra-hazardous

14 occupations or pursuits[,]” id. § 1, farm and ranch laborers were therefore doubly

15 excluded from the workers’ compensation system. In 1975, the Legislature repealed

16 the workers’ compensation system’s limitation to extra-hazardous pursuits or

17 occupations, see 1975 N.M. Laws, ch. 284, § 14, and instead applied the Act more

18 broadly to include private employers employing four or more workers, see id. § 3.



                                           12
 1 Employers of farm and ranch laborers were still explicitly excluded from the Act. Id.

 2 Today the Act is generally mandatory for private employers with three or more

 3 employees, except for employers of private domestic servants and farm and ranch

 4 laborers. See § 52-1-6(A). Employers of farm and ranch laborers can instead

 5 affirmatively elect to provide workers’ compensation coverage for those workers.

 6 Section 52-1-6(B).

 7   {15}   The exclusion now provides that “[t]he provisions of the Workers’

 8 Compensation Act shall not apply to employers of . . . farm and ranch laborers.”

 9 Section 52-1-6(A). Because a “literal interpretation” of this language would lead to

10 “absurd results[,]” the provision has long been applied only to workers employed as

11 farm and ranch laborers and not to every individual employee working for an

12 employer of farm and ranch laborers. Cueto v. Stahmann Farms, Inc., 1980-NMCA-

13 036, ¶ 6, 94 N.M. 223, 608 P.2d 535; see also Holguin v. Billy the Kid Produce, Inc.,

14 1990-NMCA-073, ¶ 19, 110 N.M. 287, 795 P.2d 92 (“[T]he determination of whether

15 a particular worker is a farm laborer is based on the nature of the employee’s primary

16 job responsibilities, not the nature of the employer’s business.”).       Otherwise,

17 employers could “exempt their entire work force from the act by employing a few

18 farm and ranch laborers[,]” which would thwart the Legislature’s intent to “exempt



                                             13
 1 agricultural labor” from the workers’ compensation system. Cueto, 1980-NMCA-

 2 036, ¶ 6. In other words, a worker who occasionally performs the tasks of a farm or

 3 ranch laborer is not necessarily classified as such if he or she is primarily employed

 4 for a different purpose, and likewise, a worker working as a farm or ranch laborer, is

 5 still classified as a farm or ranch laborer even when he or she is performing a work-

 6 related duty that would normally be performed by a non-excluded worker, such as

 7 driving a truck or packaging the product. See Holguin, 1990-NMCA-073, ¶ 9 (“[T]he

 8 general character of the employment is controlling, even though the worker may in

 9 fact have been injured while performing a service that is not farm labor.”).

10   {16}   A worker is classified as a farm or ranch laborer for purposes of the Act when

11 “the worker’s primary responsibility is performed on the farming premises and is an

12 essential part of the cultivation of the crop[.]” Id. For instance, in Holguin, the Court

13 of Appeals determined that a worker who primarily filled and stacked sacks of onions

14 in an onion shed was not a farm laborer under Section 52-1-6(A). 1990-NMCA-073,

15 ¶¶ 3-5, 20. Several years later, the Court of Appeals held that a beekeeper’s assistant,

16 whose primary duties involved harvesting honey by helping to extract it from bee

17 hives, was a farm laborer under Section 52-1-6(A). Tanner v. Bosque Honey Farm,

18 Inc., 1995-NMCA-053, ¶¶ 2-3, 12, 119 N.M. 760, 895 P.2d 282; see also Cueto,



                                              14
 1 1980-NMCA-036, ¶¶ 1, 3, 9 (holding that a worker whose primary duty was

 2 manufacturing fertilizer by maintaining a compost heap, a process that was “an

 3 essential part of the cultivation of pecans[,]” was a farm laborer under Section 52-1-

 4 6(A)). Therefore, under the exclusion, the same agricultural employer could be

 5 exempt from providing mandatory workers’ compensation coverage for a worker who

 6 harvests an agricultural product in the field, but still be required to provide workers’

 7 compensation to workers who process and package that same product because that

 8 task is merely “incidental” to farming. See Tanner, 1995-NMCA-053, ¶¶ 7, 11.

 9   {17}   We hold that the farm and ranch laborers who are excluded by Section 52-1-

10 6(A) are similarly situated to other employees of agricultural employers with respect

11 to the purposes of the Act. In light of the purposes of the Act discussed above, we

12 conclude that there is no unique characteristic that distinguishes injured farm and

13 ranch laborers from other employees of agricultural employers, and such a distinction

14 is not essential to accomplishing the Act’s purposes. Cf. Sachs, 2004-NMCA-065,

15 ¶¶ 13-16 (distinguishing men from women to accomplish the objective of a city

16 ordinance).     Rather, the same mutually beneficial trade-off in rights between

17 employers and employees apply equally to farm and ranch laborers and their

18 employers. See Oliver, 2014-NMSC-003, ¶¶ 36-38 (determining that same-gender



                                              15
 1 and opposite-gender couples were similarly situated with respect to the benefits

 2 associated with marriage in New Mexico); see also Stanton, 421 U.S. at 15 (holding

 3 that boys and girls were similarly situated for the purposes of a statute specifying the

 4 age of majority for child support payments because “[i]f a specified age of minority

 5 is required for the boy in order to assure him parental support while he attains his

 6 education and training, so, too, is it for the girl”). Indeed, the classification resulting

 7 from the exclusion is contrary to the Act’s goal of balancing the rights of employees

 8 and employers because it allows the employers of only this excluded class of workers

 9 to unilaterally opt into or out of the workers’ compensation system—a choice that the

10 same employers do not have with respect to any other employees. See § 52-1-6(A),

11 (B). Workers also have shown that it does not further the Act’s purposes defined in

12 Section 52-5-1 to impose a negligence standard on accidental workplace injuries

13 suffered by employees who work primarily as farm and ranch laborers, while

14 applying a no-fault system to all other workplace accidents suffered by employees of

15 agricultural employers, including those who occasionally perform the tasks of farm

16 and ranch laborers. See Holguin, 1990-NMCA-073, ¶¶ 9-10.

17   {18}   Employers argue that the Act’s classification of farm and ranch laborers is a

18 “distinction . . . [which] does not come directly from the challenged legislation, but,



                                               16
 1 instead, comes from the [Court of Appeals’] interpretation and application” of the

 2 exclusion. Employers further contend that to define the classification in this manner

 3 would be inappropriate and contrary to our prior case law, “where the challenged

 4 distinction came directly from the provisions of the Act.” Employers’ argument does

 5 not convince us that the distinction between farm and ranch laborers exempt from the

 6 Act and other employees of agricultural employers in New Mexico was “created by”

 7 the Court of Appeals rather than the Act.

 8   {19}   Contrary to Employers’ contention, our equal protection jurisprudence requires

 9 us to consider how courts have interpreted legislative language to define

10 classifications created by a statute. For example, in Oliver we had to determine

11 whether, when read as a whole, New Mexico’s marriage laws authorized or prohibited

12 same-gender marriage, “despite the lack of an express legislative prohibition against

13 same-gender marriage . . . .” 2014-NMSC-003, ¶ 24. Even though New Mexico’s

14 marriage statutes contained a mixture of gender-neutral and gender-specific language,

15 we interpreted the statutory scheme to reflect a legislative intent to prohibit same-

16 gender marriages. Id. ¶ 23. We then considered whether same-gender couples

17 seeking to marry were similarly situated to opposite-gender couples seeking to marry

18 based on the distinction between those two groups created by the interpretation of



                                              17
 1 prohibition. See id. ¶¶ 28-38. Similarly, courts have interpreted the farm and ranch

 2 laborer exclusion to create a distinction between employees whose work is essential

 3 to cultivating crops or who work directly with livestock and other employees whose

 4 work is not essential to those goals by reasoning that any other interpretation would

 5 be absurd to the extent that it would not be in accord with the Legislature’s wishes.

 6 See Cueto, 1980-NMCA-036, ¶ 6.

 7   {20}   The Legislature’s failure to change or clarify judicial interpretations of the

 8 exclusion indicates its intent that the exclusion should be applied to a distinct subset

 9 of employees as defined by case law. In the context of the Act and its predecessors,

10 this Court has long interpreted agricultural labor to include only workers whose

11 primary responsibilities were directly related, not incidental, to agricultural pursuits.2

            2
12           The dissent places substantial emphasis on Williams v. Cooper, 1953-NMSC-
13   050, 57 N.M. 373, 258 P.2d 1139. See diss. op. ¶¶ 73-74, 76, 81. Williams
14   interpreted the since-repealed provision that applied workers’ compensation only to
15   those employers engaged in extra-hazardous occupations or pursuits under NMSA
16   1941, Section 57-910 (1941). See 1953-NMSC-050, ¶ 12. Significantly, the phrase
17   “occupations or pursuits” was given further context by NMSA 1941, Section 57-902
18   (1941), which limited the Act’s application to private businesses “engaged in carrying
19   on for the purpose of business, trade or gain . . . either or any of the extra-hazardous
20   occupations or pursuits named or described” by the Act and to injuries suffered “by
21   accident arising out of and in the course of [a worker’s] employment in any such
22   occupation or pursuit.” Yet, as we have already described, see supra, maj. op. ¶ 14,
23   the extra-hazardous occupations limitation was excised from the Act more than four
24   decades ago, and the modern version of the Act does not broadly restrict its
25   application based on the occupations or pursuits of the employer. See § 52-1-2. In

                                               18
 1 See Koger v. A. T. Woods, Inc., 1934-NMSC-020, ¶¶ 17-20, 38 N.M. 241, 31 P.2d
2 255. Cueto further clarified that a worker’s primary responsibilities had to be

 3 essential to cultivating crops for his or her work to be directly related to agriculture.

 4 1980-NMCA-036, ¶ 9. Because the Legislature has not taken any steps in the interim

 5 to correct or change these long-standing interpretations related to the exclusion, their

 6 inactivity is an endorsement of the case law, absent any evidence to the contrary. See

 7 State v. Chavez, 2008-NMSC-001, ¶ 21, 143 N.M. 205, 174 P.3d 988 (“The

 8 Legislature's continuing silence on the issue we confront herein is further evidence

 9 that it was both aware of and approved of the existing case law . . . . If the

10 Legislature had intended to modify or clarify those rules, it would have done so

11 expressly . . . .”). Further, the only recent amendment related to the exclusion, see

12 1984 N.M. Laws, ch. 127, § 988.3, also acknowledged that certain employees should

13 be classified as farm and ranch laborers based on whether they directly work with

14 crops or animals in an agricultural setting. See § 52-1-6.1.

15   {21}   Employers next argue that New Mexico courts have already determined that

16 farm and ranch laborers are not similarly situated to New Mexico workers in Holguin

17 and Tanner who are not exempt from the Act. In other words, according to


18 any event, workers whose primary responsibilities were directly related, not
19 incidental, to agricultural pursuits have always been a part of the test.

                                              19
 1 Employers, the Court of Appeals’ determination in those cases that some workers

 2 were farm and ranch laborers for purposes of Section 52-1-6(A) while others were not

 3 was tantamount to holding that workers who harvest crops or directly participate in

 4 farming activities are “not similarly situated” for equal protection purposes to workers

 5 who perform tasks such as processing and packaging crops. This definition of

 6 “similarly situated” based on assigned tasks would eviscerate equal protection rights.

 7 Indeed, the logical extension of Employers’ argument is that no class defined by

 8 legislation can ever be similarly situated to individuals outside that class because

 9 those outside the class do not possess the trait that defines the class. “[S]imilarly

10 situated cannot mean simply similar in the possession of the classifying trait. All

11 members of any class are similarly situated in this respect and consequently, any

12 classification whatsoever would be reasonable by this test.”            N.M. Right to

13 Choose/NARAL, 1999-NMSC-005, ¶ 39 (emphasis added) (internal quotation marks

14 and citation omitted). Thus, there is no merit to Employers’ argument that prior cases

15 determining the scope of Section 52-1-6(A) are dispositive of whether injured farm

16 and ranch laborers are similarly situated to other injured workers of agricultural

17 employers.

18   {22}   Having decided that the exclusion creates differential treatment among



                                              20
 1 similarly situated employees, we will now determine the appropriate level of scrutiny

 2 to apply. See Breen, 2005-NMSC-028, ¶ 11.

 3 B.       Rational basis review is appropriate

 4   {23}   “There are three levels of equal protection review based on the New Mexico

 5 Constitution: rational basis, intermediate scrutiny and strict scrutiny.” Id. “In

 6 analyzing which level of scrutiny should apply in an equal protection challenge, a

 7 court should look at all three levels to determine which is most appropriate based on

 8 the facts of the particular case.” Id. ¶ 15. “What level of scrutiny we use depends on

 9 the nature and importance of the individual interests asserted and the classifications

10 created by the statute.” Wagner, 2005-NMSC-016, ¶ 12. “Rational basis review

11 applies to general social and economic legislation that does not affect a fundamental

12 or important constitutional right or a suspect or sensitive class.”              Breen,

13 2005-NMSC-028, ¶ 11. Under rational basis review, the challenger must demonstrate

14 that the legislation is not rationally related to a legitimate government purpose. Id.

15 However, legislation can trigger a review under intermediate scrutiny where it “either

16 (1) restrict[s] the ability to exercise an important right or (2) treat[s] the person or

17 persons challenging the constitutionality of the legislation differently because they

18 belong to a sensitive class.” Id. ¶ 17. Under intermediate scrutiny, the party



                                              21
 1 supporting the legislation must show that it is substantially related to an important

 2 government interest. Id. ¶ 13. Finally, strict scrutiny applies when “a law draws

 3 suspect classifications or impacts fundamental rights.” Wagner, 2005-NMSC-016,

 4 ¶ 12. In that instance, the party supporting the legislation must demonstrate that “that

 5 the provision at issue is closely tailored to a compelling government purpose.” Id.

 6   {24}   The Act is general social and economic legislation, and the benefits that it

 7 confers do not rise to the level of important or fundamental rights. See Breen, 2005-

 8 NMSC-028, ¶ 17. Further, Workers have not provided any argument for classifying

 9 farm or ranch laborers as a sensitive or suspect class before this Court. Therefore, we

10 will apply rational basis review in this case. See State ex rel. Human Servs. Dep’t v.

11 Staples (In re Doe), 1982-NMSC-099, ¶ 3, 98 N.M. 540, 650 P.2d 824 (courts should

12 strive to avoid deciding legal arguments not raised by the parties).

13 C.       The exclusion fails rational basis review

14   {25}   In Trujillo v. City of Albuquerque, 1998-NMSC-031, ¶ 32, 125 N.M. 721, 965

15 P.2d 305, we adopted a rational basis test different than the federal rational basis test.

16 We rejected a fourth tier of “heightened” rational basis analysis and instead adopted

17 a “modern articulation” of the rational basis test that “subsum[ed] that fourth tier” of

18 review and “address[ed] the concerns” of heightened rational basis analysis. Id.



                                               22
 1 (internal quotation marks and citations omitted). In Wagner, we clarified that the

 2 rational basis test adopted by Trujillo requires the challenger to “demonstrate that the

 3 classification created by the legislation is not supported by a firm legal rationale or

 4 evidence in the record.” Wagner, 2005-NMSC-016, ¶ 24 (internal quotation marks

 5 and citation omitted). The New Mexico rational basis test is therefore similar to the

 6 federal heightened rational basis test. See, e.g., City of Cleburne v. Cleburne Living

 7 Center, 473 U.S. 432 (1985).

 8   {26}   However, for claims under the United States Constitution, we still follow the

 9 federal rational basis test, which only requires a reviewing court to divine “the

10 existence of a conceivable rational basis” to uphold legislation against a constitutional

11 challenge. Kane v. City of Albuquerque, 2015-NMSC-027, ¶ 17, 358 P.3d 249

12 (internal quotation marks and citation omitted). Under the federal test, “those

13 attacking the rationality of the legislative classification have the burden to negative

14 every conceivable basis which might support it.” FCC v. Beach Commc’ns, Inc., 508

15 U.S. 307, 315 (1993) (internal quotation marks and citation omitted). Accordingly,

16 a law “must be upheld against equal protection challenge if there is any reasonably

17 conceivable state of facts that could provide a rational basis for the classification.”

18 Id. at 313. Legislation can therefore survive a constitutional challenge under the



                                              23
 1 federal test based solely on a judge’s “rational speculation [that is] unsupported by

 2 evidence or empirical data.” Id. at 315.

 3   {27}   In Trujillo, we rejected this version of the rational basis test and noted that

 4 critics had fairly characterized it as “toothless” and “a virtual rubber-stamp[.]” 1998-

 5 NMSC-031, ¶ 30 (internal quotation marks and citations omitted). Our opinion in

 6 Trujillo implicitly addressed Justice Stevens’ concern in Beach Communications that

 7 the federal test “sweeps too broadly, for it is difficult to imagine a legislative

 8 classification that could not be supported by a ‘reasonably conceivable state of

 9 facts[,]’ ” and his statement that judicial review under this test is therefore

10 “tantamount to no review at all.” 508 U.S. at 323 n.3 (Stevens, J., concurring); see

11 also Clark Neily, No Such Thing: Litigating Under the Rational Basis Test, 1 N.Y.U.

12 J.L. & Liberty 898, 905-913 (2005) (arguing that the federal rational basis test invites

13 dishonest and entirely speculative defenses of legislation; “[s]addl[es] . . . plaintiffs

14 with a technically unattainable burden of proof and requir[es] them to construct a trial

15 court record sufficient to rebut arguments that have not even been made yet”; and is

16 particularly subject to inconsistent, result-based interpretations). Thus, while we

17 remain highly deferential to the Legislature by presuming the constitutionality of

18 social and economic legislation, our approach is also cognizant of our constitutional



                                              24
 1 duty to protect discrete groups of New Mexicans from arbitrary discrimination by

 2 political majorities and powerful special interests. See Steven M. Simpson, Judicial

 3 Abdication and the Rise of Special Interests, 6 Chap. L. Rev. 173, 174, 188-204

 4 (2003) (arguing that discriminatory “special interest legislation flourishes when

 5 courts refuse to play their proper role of policing the political branches of

 6 government”); Austin Raynor, Note, Economic Liberty and the Second-Order

 7 Rational Basis Test, 99 Va. L. Rev. 1065, 1093-1101 (2013) (arguing that federal

 8 rational basis review is insufficient to protect discrete groups with little chance to

 9 influence changes in the law from certain “vested interests” that have “powerful

10 economic incentives” to discriminate against those discrete groups in the pursuit of

11 “inflated profits”). To that end, our more robust standard establishes rational basis

12 review in arguments and evidence offered by the challengers or proponents of a law

13 rather than requiring the challengers to anticipate and address every stray speculation

14 that may pop into a judge’s head at any point in the case. See Logan v. Zimmerman

15 Brush Co., 455 U.S. 422, 442 (1982) (Blackmun, J., separate opinion) (concluding

16 that “[t]he State’s rationale must be something more than the exercise of a strained

17 imagination; while the connection between means and ends need not be precise, it,

18 at the least, must have some objective basis[,]” and rejecting a proffered basis for



                                             25
 1 legislation where it had “so speculative and attenuated a connection to its goal as to

 2 amount to arbitrary action”).

 3   {28}   Returning to the case before us, the classification of farm and ranch laborers

 4 must be upheld unless Workers prove it is “not rationally related to a legitimate

 5 government purpose.” Wagner, 2005-NMSC-016, ¶ 12. To prove the lack of a

 6 rational relationship, they “must demonstrate that the classification created by the

 7 legislation is not supported by a firm legal rationale or evidence in the record.” Id.

 8 ¶ 24 (internal quotation marks and citation omitted). In practical terms, our rational

 9 basis standard requires the challenger to bring forward record evidence, legislative

10 facts, judicially noticeable materials, case law, or legal argument to prove that the

11 differential treatment of similarly situated classes is arbitrary, and thus not rationally

12 related to the articulated legitimate government purposes.           Proponents of the

13 classification are, of course, free to draw a court’s attention to similar evidence to

14 rebut the challengers’ arguments or to set forth additional government purposes that

15 the challengers must then prove are not supported by a firm legal rationale or

16 evidence in the record.

17   {29}   For example, one approach available for challengers to prove the lack of a

18 rational relationship under our test is by demonstrating that the classification is



                                               26
 1 grossly over- or under-inclusive with respect to an articulated government purpose,

 2 such that the relationship between the classification and its purpose is too attenuated

 3 to be rational, and instead amounts to arbitrary discrimination. For example, in City

 4 of Cleburne, the United States Supreme Court applied a heightened rational basis

 5 standard similar to our test and struck down a zoning ordinance imposing special

 6 administrative hurdles on group homes for the intellectually and developmentally

 7 disabled. See 473 U.S. at 449-50. The Court rejected several purported rational bases

 8 offered by the law’s proponents because the law did not provide a close enough fit

 9 with those bases. See id. Proponents of the zoning law argued that there was a

10 legitimate government interest in requiring a permit for the facility in that case

11 because it would be located on a flood plain. Id. at 449. The Court determined that

12 the ordinance was not rationally related to the government interest in protecting

13 people from floods because that concern would apply equally to a variety of other

14 group facilities housing vulnerable populations, none of which would have been

15 required to obtain a permit, and therefore could “hardly be based on a distinction

16 between [a home for the intellectually and developmentally disabled] and, for

17 example, nursing homes, homes for convalescents or the aged, or sanitariums or

18 hospitals . . . .” Id. The Court also rejected an argument that “the ordinance is aimed



                                             27
 1 at avoiding concentration of population and at lessening congestion of the streets[,]”

 2 since those concerns would apply equally to other group housing such as “apartment

 3 houses, fraternity and sorority houses, hospitals and the like,” none of which were

 4 singled out in the same manner by the zoning law. Id. at 450. In other words, despite

 5 the existence of legitimate government interests in protecting people from floods and

 6 preventing overpopulation and congestion, and despite the fact that there was likely

 7 some relationship between requiring special permits for group homes for the

 8 intellectually and developmentally disabled and those interests, singling out one

 9 particular group among other similarly-situated groups was grossly under-inclusive

10 with respect to these interests, and therefore the challengers had proved the absence

11 of a rational relationship.

12   {30}   The United States Supreme Court similarly has not found a rational relationship

13 when a law is grossly over-inclusive in addressing a purported government interest.

14 See U.S. Dep’t of Agric. v. Moreno, 413 U.S. 528, 536-38 (1973) (striking down

15 related-household limitations on food stamp eligibility under the Food Stamp Act as

16 not rationally related to the purpose of preventing fraud because the provision

17 appeared to largely exclude from the food stamp program individuals who were not

18 committing fraud, but rather were too poor to alter their living arrangements); see



                                              28
 1 also Barletta v. Rilling, 973 F. Supp. 2d 132, 138 (D. Conn. 2013) (“The statute, in

 2 other words, is both grossly over-inclusive and grossly under-inclusive as a proxy for

 3 serving the State’s stated goals. To survive even rational basis review, the defendants

 4 and the State must do more than suggest that some felons would be unsuitable for

 5 licensure. Most irrational classifications, for example, left-handed people, obese

 6 people, people with tattoos, people born on the first day of the month, divorced

 7 people and college dropouts, will include some persons properly excluded from

 8 licensure. Such occasional coincidence between membership in the excluded class

 9 and the purpose of the licensing requirement is not sufficient to advance a legitimate

10 government interest.” (internal quotation marks and citation omitted)). Therefore,

11 inclusiveness can be a valuable rubric for evaluating the relationship between a

12 classification and a government purpose under our rational basis test.

13   {31}   We will now apply our rational basis test to this case. The following rationales

14 have been articulated for the Section 52-1-6(A) classification of farm and ranch

15 laborers: (1) cost savings for agricultural employers; (2) administrative convenience;

16 (3) unique economic aspects of agriculture; (4) protection of New Mexico’s farming

17 and ranching traditions; and (5) the application of tort law to workplace injuries

18 suffered by farm and ranch laborers. We hold that Workers have demonstrated that



                                               29
 1 there is neither evidence in the record nor firm legal rationale sufficient to establish

 2 a rational relationship between the exclusion and any of these purposes.

 3   {32}   First, Workers have demonstrated that there is neither evidence in the record

 4 nor firm legal rationale showing a rational relationship between the exclusion’s

 5 classification of farm and ranch laborers and a purported interest in reducing

 6 overhead costs to the New Mexico agricultural industry. According to Employers,

 7 the exclusion is intended to reduce costs to farmers and consumers by saving the cost

 8 of providing workers’ compensation insurance to farm and ranch laborers. On

 9 appeal, amicus curiae New Mexico Farm and Livestock Bureau (the Bureau)

10 introduced Fiscal Impact Reports (FIRs) to support the argument that the exclusion

11 saves overhead costs for farm and ranch employers. See FIR for H.B. 80 (Jan. 19,

12 2007) (2007 FIR), available at http://www.nmlegis.gov/Sessions/07%20Regular/

13 firs/HB0080.pdf (last viewed June 1, 2016); FIR for H.B. 62 (Feb. 5, 2009) (2009

14 FIR), available at http://www.nmlegis.gov/Sessions/ 09%20Regular/firs/HB0062.pdf

15 (last viewed June 1, 2016). Employers also contend that this Court’s analysis in

16 Wagner requires us to consider lowering costs to employers as a legitimate

17 government purpose to effectuate the Legislature’s intent that the Act be interpreted

18 to balance the rights of employers and employees. See § 52-5-1. However, the



                                              30
 1 statement in Wagner that reducing employer costs is a purpose of the Act referred to

 2 reducing employer costs within the workers’ compensation system; it did not stand

 3 for the self-contradictory proposition that one of the Act’s purposes is to reduce costs

 4 for employers by exempting them from the Act entirely. See 2005-NMSC-016, ¶ 25.

 5   {33}   As to the more general cost savings argument, Workers have met their burden

 6 by demonstrating that there is neither firm legal rationale nor evidence in the record

 7 to establish a rational relationship between this purpose and the differential treatment

 8 of farm and ranch laborers under the Act. This Court has previously recognized that

 9 while “lowering employer costs” is a “valid legislative goal” of the Act, rational basis

10 review, at a minimum, still requires that a cost-saving classification “be based upon

11 some substantial or real distinction, and not artificial or irrelevant differences.”

12 Schirmer v. Homestake Mining Co., 1994-NMSC-095, ¶ 9, 118 N.M. 420, 882 P.2d
13 11. In Schirmer, we upheld a challenge to a statute barring claims for compensation

14 based on injuries resulting from occupational exposure to radioactive or fissionable

15 materials that was brought more than ten years after the employee’s last day of work.

16 Id. ¶¶ 3-4, 10. In striking down the law as a violation of substantive due process

17 under rational basis review, we determined that while the provision’s bar on certain

18 claims “probably reduce[d] costs to employers by eliminating claims[,]” it did so by



                                              31
 1 “arbitrarily discriminat[ing]” against a discrete group of claimants. Id. ¶¶ 9-10.

 2   {34}   Similarly, other jurisdictions have agreed that while cost savings are a

 3 legitimate government interest, they cannot be achieved through arbitrary means

 4 because if they were the “sole reason for disparate treatment[,] . . . cost containment

 5 alone could justify nearly every legislative enactment without regard for . . . equal

 6 protection.” Caldwell v. MACo Workers’ Comp. Tr., 2011 MT 162, ¶ 34, 256 P.3d
7 923 (internal quotation marks and citations omitted); see also Harris v. Millenium

 8 Hotel, 330 P.3d 330, 337 (Alaska 2014) (rejecting cost savings justification under

 9 rational basis review of workers’ compensation provision that excluded same-gender

10 couples from receiving death benefits); Caldwell, 2011 MT 162, ¶ 35 (“We must

11 scrutinize attempts to disguise violations of equal protection as legislative attempts

12 to ‘contain the costs’ or ‘improve the viability’ of the worker’s compensation system.

13 Cost alone does not justify the disparate treatment of similar classes.” (emphasis

14 added) (citation omitted)); Arneson v. State ex rel. Dep’t of Admin., Teachers’ Ret.

15 Div., 864 P.2d 1245, 1248 (Mont. 1993) (“[E]ven if the governmental purpose is to

16 save money, it cannot be done on a wholly arbitrary basis. The classification must

17 have some rational relationship to the purpose of the legislation.”); State ex rel.

18 Patterson v. Indus. Comm’n, 672 N.E.2d 1008, 1012-13 (Ohio 1996) (holding that



                                             32
 1 conserving funds cannot be the sole reason for a classification denying workers’

 2 compensation benefits to a particular group of workers).

 3   {35}   Likewise, in this case, even assuming that agricultural operations would face

 4 additional costs without the exclusion, these cost savings are only achieved through

 5 arbitrary discrimination against farm and ranch laborers. The exclusion does not

 6 apply to farm and ranch employers, but rather to employees whose primary job

 7 responsibilities fit the definition of “farm and ranch laborers” under Section 52-1-

 8 6(A). See Holguin, 1990-NMCA-073, ¶ 19 (stating that despite the Act’s plain

 9 language, “the determination of whether a particular worker is a farm laborer is based

10 on the nature of the employee’s primary job responsibilities, not the nature of the

11 employer’s business” (emphasis added)). Therefore, agricultural employers are not

12 fully exempted from the Act because they are still required to cover any employees

13 whose primary responsibilities are not essential to cultivating crops, such as

14 employees who sort or package crops. See id. ¶ 20. As a result, the exclusion saves

15 overhead costs for agricultural employers by arbitrarily excluding only farm and

16 ranch laborers, a discrete subset of their potential employees, from coverage. Here

17 we again reject the argument that achieving cost savings for employers by arbitrarily

18 discriminating against a particular group of employees is a legitimate government



                                              33
 1 purpose. See Schirmer, 1994-NMSC-095, ¶¶ 9-10.

 2   {36}   Second, Workers have met their burden by demonstrating that there is neither

 3 evidence in the record nor firm legal rationale showing that the classification of farm

 4 and ranch laborers is rationally related to unique administrative challenges created by

 5 workers’ compensation claims from those workers. According to Employers, farm

 6 and ranch laborers are “often seasonal and, as such, are inherently transient.”

 7 Employers argue that the transience of these workers creates unique difficulties for

 8 insurers, including not knowing where to send benefit checks and not knowing where

 9 to provide the worker with medical care. Additionally, Employers contend that

10 “some farm and ranch workers . . . are undocumented,” which makes them “difficult

11 to locate” and prone to “avoid[ing] contact with governmental authorities,” and

12 administering their claims would therefore present a challenge. In support of this

13 argument, the Bureau cites the FIRs from 2007 and 2009. The 2007 FIR repeated the

14 Administration’s belief at that time that removing the exclusion would significantly

15 increase the Administration’s caseload, require additional staffing, and present

16 logistical challenges due to the transitory nature of some seasonal farm and ranch

17 laborers. Id. at 2. Similarly, in the 2009 FIR, the Administration asserted that it

18 would need three more full-time employees to handle an estimated 475 additional



                                             34
 1 claims and estimated that it would need to pay the UEF an additional $24,000 per

 2 year due to the increased claims. Id. at 2-3.

 3   {37}   However, the Administration later contradicted its earlier positions through

 4 stipulations entered in Griego.3 In Griego, the Administration agreed that “[i]t would

 5 be administratively feasible to administer the workers’ compensation system with the

 6 addition of farm and ranch laborers,” including temporary or seasonal workers. The

 7 Administration also agreed that coverage of these workers would likely lead to a

 8 1.4% increase in covered workers and a less than 1% increase in caseload. Further,



            3
 9           Employers do not directly argue that the Griego stipulation should be rejected,
10   but do refer to the “lack of a developed factual record that contains findings that were
11   truly litigated between the parties and made by an independent fact finder.” We
12   agree, and therefore do not treat these facts as if Employers have stipulated to them.
13   However, we have considered this stipulation with respect to the administrative
14   convenience rationale because the Administration’s statements in Griego regarding
15   the feasibility of administering these claims for farm and ranch laborers directly relate
16   to earlier statements attributed to the Administration in the FIRs. These are
17   legislative facts that “do not concern individual parties” in this case, but are rather a
18   “non-evidentiary source[]” of universally- applicable information to help us
19   “determine the content of law and policy.” Quynh Truong v. Allstate Ins. Co.,
20   2010-NMSC-009, ¶¶ 25-26, 147 N.M. 583, 227 P.3d 73 (internal quotation marks and
21   citations omitted). Notably, Employers could have also entered competing general
22   factual evidence into the record for purposes of appeal, such as the FIRs, or argued
23   that the stipulation was irrelevant or outdated. See Jarita Mesa Livestock Grazing
24   Ass’n v. U.S. Forest Serv., 305 F.R.D. 256, 290 (D.N.M. 2015) (concluding that it is
25   appropriate to consider legislative facts contained in a report authored by the U.S.
26   Forest Service, but the U.S. Forest Service was still free to argue that the facts were
27   inapposite or being misused by plaintiffs).

                                                35
 1 the Administration agreed that “[i]t is no more difficult to administer workers’

 2 compensation to farm and ranch laborers than it is to administer the program to other

 3 covered workers, some of whom are migrant and seasonal, work for multiple

 4 employers or are employed by farm labor contractors.”           The Administration

 5 additionally conceded that farm and ranch laborers whose employers already provided

 6 voluntary coverage under the Act “do not pose any special difficulties for the . . .

 7 Administration.” Finally, the Administration agreed that the additional administrative

 8 costs associated with covering more workers “would be covered by fees collected

 9 from workers and employers” pursuant to the Act. Therefore, the Administration’s

10 most recent statements regarding the exclusion severely undermine earlier statements

11 in the record regarding the administrative convenience rationale for the exclusion.

12   {38}   Workers have demonstrated that the exclusion does not rationally relate to

13 administrative convenience in the workers’ compensation system. The Section 52-1-

14 6(A) exclusion is grossly under- and over-inclusive with respect to the purported

15 government interest of avoiding administrative difficulties in the workers’

16 compensation system so that it is not rationally related to the goal of ensuring the

17 Act’s quick and efficient administration. See Wagner, 2005-NMSC-016, ¶ 25

18 (emphasizing the particularly important goal of maximizing workers’ recovery among



                                             36
 1 the Act’s goals that also include “ensuring a quick and efficient system”); § 52-5-1

 2 (articulating the goal of “quick and efficient” administration). As Workers observe,

 3 “the [Administration] and private insurance companies already administer claims in

 4 the construction, service and roofing industries, which, like agriculture, sometimes

 5 involve sub-contractors, part-time employees, multiple employers, seasonality and

 6 frequent changes in employers,” and presumably undocumented employees as well.

 7 Indeed, the Act does not exclude any other employees who work in industries that

 8 rely on substantial seasonal or temporary labor. It is arbitrary to exclude a subset of

 9 workers from just one industry based on concerns regarding administrative

10 convenience that are not even remotely unique to that industry. The exclusion is thus

11 so grossly under-inclusive in addressing any purported problems with administering

12 claims that it is not rationally related to that interest. See Vision Mining, Inc. v.

13 Gardner, 364 S.W.3d 455, 472 (Ky. 2011) (“Nor can the disparate treatment of coal

14 workers be justified as a[n administrative] cost-saving measure, as it is axiomatic that,

15 if the enhanced procedure saves money, the state would save more money by

16 subjecting all occupational pneumoconiosis claimants to the more exacting procedure

17 and higher rebuttable standard.”); Walters v. Blair, 462 S.E.2d 232, 234 (N.C. Ct.

18 Ohio App. 1995), aff’d, 476 S.E.2d 105 (N.C. 1996) (per curiam) (striking down a statute



                                              37
 1 regarding disability and death benefits for silicosis or asbestosis under workers’

 2 compensation because it was “grossly underinclusive” since similar government

 3 interests would presumably be equally served by the same treatment of any number

 4 of other serious diseases).

 5   {39}   Additionally, it is unclear why concerns regarding administrative difficulties

 6 raised by seasonal or temporary laborers should bar all farm and ranch laborers from

 7 the Act when some of those employees work year-round for the same employer. The

 8 exclusion is, in this sense, so grossly over-inclusive as to undermine any rational

 9 relationship between the exclusion and administrative convenience. In this case, for

10 example, Mr. Rodriguez asserts that he worked full-time for Brand West Dairy for

11 four years prior to his injury. The proponents of the exclusion do not explain why his

12 claim, or other similar claims brought by full-time farm and ranch laborers, would be

13 more difficult to administer than a claim brought by a full-time employee in any

14 other industry.

15   {40}   In conclusion, the combined under- and over-exclusiveness of the farm and

16 ranch laborer exclusion renders it so attenuated from the purported government

17 interest of administrative convenience as to be arbitrary discrimination.

18   {41}   Third, Workers have demonstrated that there is neither evidence in the record



                                              38
 1 nor firm legal rationale to support a rational relationship between federal regulations

 2 of agricultural prices and differential treatment of farm and ranch laborers under the

 3 Act. To support this rationale, the Bureau cites 7 U.S.C. § 608c (2012), which sets

 4 certain minimum prices for milk and other dairy products, and 7 U.S.C. § 1421

 5 (2012), under which the United States Secretary of Agriculture may sometimes set

 6 price supports for agricultural commodities. Notably, the provisions set minimum

 7 prices or price supports in excess of minimum prices for agricultural products. This

 8 belies any implication that federal regulations hold down the prices of agricultural

 9 commodities, because the price regulations cited by the Bureau are designed to

10 provide special assistance to farmers by stabilizing markets for agricultural

11 commodities. The Bureau also asserts that farmers are generally “price-takers,”

12 which means that they have little ability to increase prices and must generally accept

13 prevailing market rates, and that without the exclusion, New Mexico farmers would

14 be at a competitive disadvantage.

15   {42}   However, only a small minority of states still allow the complete exemption of

16 farm workers from workers’ compensation. For instance, just among states bordering

17 New Mexico, neither Arizona nor Colorado treats farm and ranch laborers differently

18 than any other workers for purposes of workers’ compensation, see Ariz. Rev. Stat.



                                              39
 1 Ann. §§ 23-901 to -1104 (1964, as amended through 2015); Colo. Rev. Stat. §§ 8-40-

 2 101 to -55-104 (West 1990, as amended through 2014), and Oklahoma and Utah both

 3 require limited mandatory coverage that is designed to exclude only small farms and

 4 family farms, see Okla. Stat. tit. 85A, § 2(18)(b) (2013) (excluding farms with an

 5 annual payroll of less than $100,000); Utah Code Ann. § 34A-2-103(5) (2016)

 6 (excluding farms with an annual payroll of less than $50,000, which does not include

 7 payroll payments to members of the families owning the small farms). However,

 8 farmers and ranchers from these neighboring states, as well as a significant minority

 9 of New Mexico farmers and ranchers who have elected to provide coverage to their

10 workers under Section 52-1-6(B), are subject to the same price regulations and

11 compete in the same markets as New Mexico farmers who elect not to provide

12 coverage. Thus, Workers have met their burden.

13   {43}   Fourth, Workers have also met their burden in demonstrating that there is

14 neither firm legal rationale nor evidence in the record to support a rational

15 relationship between the differential classification of farm and ranch laborers under

16 the Act and the government purpose of helping New Mexico’s small, rural farms and

17 protecting their traditions. To support this purported justification, the Bureau cites

18 statistics which show that a great majority of New Mexico’s farms are small, family-



                                             40
 1 run operations, and demonstrate that the average New Mexico farm carries a thin or

 2 negative profit margin. However, the Act is only mandatory for private employers

 3 of three or more workers, see § 52-1-2, and therefore the exclusion only benefits

 4 farms and ranches that employ three or more employees. According to the 2012

 5 Census of Agriculture created by the United States Department of Agriculture, 1,864

 6 of the 24,721 “farms” in New Mexico employ three or more workers, which means

 7 that only approximately the largest 7.5% of farms in New Mexico benefit from the

 8 exclusion. U.S. Dep’t of Agriculture, 2012 Census of Agriculture: United States

 9 Summary and State Data, Vol. 1 at Tables 1 & 7 (May 2014), available at

10 http://www.agcensus.usda.gov/Publications/2012/Full_Report/Volume_1,_ Chapter_

11 1_US/usv1.pdf (last reviewed June 1, 2016). Therefore, the exclusion does not even

12 apply to approximately 92.5% of the farms in the state because they have fewer than

13 three employees. Furthermore, the additional costs to the remaining 7.5% would be

14 proportional to the number of employees and would not fall disproportionately on

15 smaller operations because workers’ compensation is payroll-based. Finally, the

16 Bureau contends that the exclusion protects “the culture of ‘neighboring’—in which

17 farmers and ranchers help perform work on their neighbors’ farms and ranches,”

18 which it claims “is a critical part of the culture of rural communities,” and preserves



                                             41
 1 the tradition of children or other family members performing “farm and ranch duties

 2 as chores.” However, volunteer or unpaid workers are generally not entitled to

 3 workers’ compensation benefits, see Jelso v. World Balloon Corp., 1981-NMCA-138,

 4 ¶ 31, 97 N.M. 164, 637 P.2d 846, so the practices of “neighboring” and children

 5 performing chores are not affected by the exclusion. Therefore, Workers have met

 6 their burden by demonstrating that there is no rational relationship between this

 7 government interest and the exclusion of farm and ranch laborers from the Act.

 8   {44}   Fifth and finally, Workers have proved that there is no legitimate government

 9 interest in subjecting only workplace injuries suffered by farm and ranch laborers to

10 the common law tort system, while any other workplace injury suffered by an

11 employee of an agricultural employer goes through the workers’ compensation

12 system. Because all workers subject to the Act lose any common law negligence

13 claims that they may have had otherwise, see § 52-1-6(D), (E), the Bureau argues that

14 the Legislature merely intended to preserve the availability of tort remedies for

15 workplace injuries suffered by farm and ranch laborers. The Bureau also claims that

16 the exclusion of farm and ranch laborers from the workers’ compensation system and

17 their employers’ ability to voluntarily elect into or out of the system is beneficial to

18 both parties. However, contrary to these assertions, the trade-off between common



                                              42
 1 law negligence claims and no-fault remedies under the Act, see Salazar,

 2 2007-NMSC-019, ¶ 11, does not create equality between tort claims and workers’

 3 compensation claims or provide any reason for drawing a distinction between

 4 workplace injuries suffered by farm and ranch laborers and those suffered by any

 5 other employee of an agricultural employer. Further, it does not explain why this is

 6 a legitimate government purpose. This distinction imposes a negligence standard of

 7 fault on agricultural employers for a particular class of their employees while

 8 establishing a no-fault standard for all others. Additionally, as the parties observed

 9 at oral argument, farm and ranch laborers are engaged in a risky profession where

10 workplace accidents frequently result from inherently unpredictable working

11 conditions. For example, in this case, Ms. Aguirre slipped and fell in a field and Mr.

12 Rodriguez suffered a devastating injury when he was “head-butted” by a cow. It is

13 extremely unlikely that either of these injuries could be the basis for a common law

14 claim since both apparently resulted from unpredictable working conditions. Workers

15 have rightly indicated that there is neither any articulated reason for this policy nor

16 a government interest in it.

17 III.     OUR HOLDING IN THIS CASE WILL APPLY ON A MODIFIED
18          PROSPECTIVE BASIS

19   {45}   The UEF, Employers, and various amici urge this Court to enter a prospective

                                             43
 1 or modified prospective holding in this case that the exclusion is unconstitutional.

 2 Under our prospectivity analysis, we first presume that a new civil rule operates

 3 retroactively, but that presumption may then be overcome by “a sufficiently weighty

 4 combination” of the three factors described by the United States Supreme Court in

 5 Chevron Oil Co. v. Huson, 404 U.S. 97, 106-07 (1971), overruled by Harper v. Va.

 6 Dep’t of Taxation, 509 U.S. 86 (1993). Beavers v. Johnson Controls World Servs.,

 7 Inc., 1994-NMSC-094, ¶¶ 20-22, 118 N.M. 391, 881 P.2d 1376.

 8   {46}   Under the first Chevron factor, we consider the degree to which our decision

 9 in this case “establish[es] a new principle of law, either by overruling clear past

10 precedent on which litigants may have relied, or by deciding an issue of first

11 impression whose resolution was not clearly foreshadowed.” Marckstadt v. Lockheed

12 Martin Corp., 2010-NMSC-001, ¶ 31, 147 N.M. 678, 228 P.3d 462 (internal

13 quotation marks and citations omitted). Farm and ranch laborers have been explicitly

14 excluded from the Act since 1937. See 1937 N.M. Laws, ch. 92, § 2. This long-

15 standing exclusion has been consistently enforced by New Mexico appellate courts,

16 see Tanner, 1995-NMCA-053, ¶ 12; Cueto, 1980-NMCA-036, ¶¶ 9-10; Varela v.

17 Mounho, 1978-NMCA-086, ¶ 9, 92 N.M. 147, 584 P.2d 194, and our holding in this

18 case was not clearly foreshadowed by case law or otherwise.



                                             44
 1   {47}   Further, substantial reliance interests would be upset by retroactive application

 2 of our holding here. The farm and ranch laborer exclusion primarily affects contracts

 3 between employers and employees in the workplace. See Beavers, 1994-NMSC-094,

 4 ¶ 28 (“The reliance interest to be protected by a holding of nonretroactivity is

 5 strongest in commercial settings, in which rules of contract and property law may

 6 underlie the negotiations between or among parties to a transaction.”). Also, some

 7 employers acted in reliance on the exclusion and did not purchase workers’

 8 compensation insurance; however, the ruling in this case will require them to do so

 9 and to assume various other new duties related to providing workers’ compensation

10 coverage to farm and ranch laborers. See Lopez v. Maez, 1982-NMSC-103, ¶ 17, 98

11 N.M. 625, 651 P.2d 1269 (applying new rule prospectively because it imposed a new

12 duty and “the imposition of this new liability on tavernowners may subject [them] to

13 liability when they are not properly insured”).

14   {48}   Additionally, we do not agree with Workers’ argument that it was unreasonable

15 and a risk for employers to continue to rely on the exclusion rather than purchasing

16 insurance that would cover farm and ranch laborers after the district court’s final

17 judgment in Griego in 2012. By following this reasoning, we would effectively bind

18 all farm and ranch employers to a single district court decision to which they were not



                                               45
 1 parties.     See Rule 12-405(A)-(C) NMRA (unpublished opinions are non-

 2 precedential); NMSA 1978, § 44-6-12 (1975) (No declaratory judgment “shall

 3 prejudice the rights of persons not parties to the proceeding.”). Accordingly, we hold

 4 that the first Chevron factor weighs heavily in favor of prospective application of our

 5 holding in this case.

 6   {49}   Under the second Chevron factor, we must “weigh the merits and demerits” of

 7 retroactive application “by looking to the prior history of the rule in question, its

 8 purpose and effect, and whether retrospective operation will further or retard its

 9 operation.” Marckstadt, 2010-NMSC-001, ¶ 31 (internal quotation marks and

10 citations omitted). Despite the equal protection interests weighing in favor of

11 retroactivity, we weigh this factor in favor of prospective application. The numerous

12 impracticalities a retroactive holding could create within the New Mexico workers’

13 compensation scheme may significantly hinder the Act’s purpose of creating “a quick

14 and efficient system” of workers’ compensation. See Wagner, 2005-NMSC-016, ¶

15 25. For example, the Administration and the UEF convincingly argue that a

16 retroactive holding would create a number of disputes regarding whether employers

17 and workers should have complied with various mandatory provisions of the Act and

18 as to the scope of the UEF’s duties to uninsured employers. Additionally, it would



                                             46
 1 be contrary to the purposes of the Act to impose “quasi-criminal sanctions” on

 2 previously uninsured employers, Wegner v. Hair Prods. of Tex., 2005-NMCA-043,

 3 ¶ 10, 137 N.M. 328, 110 P.3d 544, based on an obligation to provide workers’

 4 compensation insurance that originated with this case.          See § 52-1-9.1(G)(2)

 5 (outlining a mandatory minimum 15% penalty against uninsured employers).

 6   {50}   Under the third Chevron factor, we must “weigh[] the inequity imposed by

 7 retroactive application” to determine whether the “decision . . . could produce

 8 substantial inequitable results if applied retroactively . . . .” Marckstadt, 2010-

 9 NMSC-001, ¶ 31 (internal quotation marks and citations omitted). This Court has

10 previously recognized that “[t]he greater the extent a potential defendant can be said

11 to have relied on the law as it stood at the time he or she acted, the more inequitable

12 it would be to apply the new rule retroactively.” Beavers, 1994-NMSC-094, ¶ 38.

13 We therefore weigh the third Chevron factor in favor of prospective application due

14 to the long-standing, substantial, and reasonable reliance of employers on the

15 exclusion’s validity and the inequities that would arise from the practical difficulties

16 of retroactive application.

17   {51}   Weighing the Chevron factors together, we conclude that the reliance interests

18 of employers combined with the practical difficulties that would result from



                                              47
 1 retroactive application are sufficient to overcome our presumption of retroactivity in

 2 this case. Accordingly, we hold that the Act’s farm and ranch laborer exclusion is

 3 unconstitutional and direct that our holding be prospectively applied to any injury that

 4 manifests after the date that our mandate issues in this case pursuant to Rule 12-

 5 402(B). See Montell v. Orndorff, 1960-NMSC-063, ¶ 9, 67 N.M. 156, 353 P.2d 680

 6 (concluding that the “occurrence of injury” refers to “when disability appears—in

 7 other words, when the injury . . . becomes manifest.” (internal quotation marks and

 8 citation omitted)); De La Torre v. Kennecott Copper Corp., 1976-NMCA-108, ¶¶ 18-

 9 19, 89 N.M. 683, 556 P.2d 839 (clarifying that the version of workers’ compensation

10 law applicable to a claim is the law as of the date when the compensable disability

11 should have been reasonably apparent to the worker). Further, we modify our

12 prospective holding by applying it to the litigants in this case, Ms. Aguirre and Mr.

13 Rodriguez, “for having afforded us the opportunity to change an outmoded and unjust

14 rule of law.” Lopez, 1982-NMSC-103, ¶ 18.

15 IV.      CONCLUSION

16   {52}   We remand these consolidated cases to their respective WCJs for resolution

17 without reliance on the farm and ranch laborer exclusion in Section 52-1-6(A). We

18 also order that the Court of Appeals’ opinion in Rodriguez v. Brand West Dairy,



                                              48
1 2015-NMCA-097 be republished. Because of our disposition and its prospective

2 application, Respondents’ motion for leave to file a reply dated April 13, 2016 and

3 any other outstanding motions in the two consolidated cases before this Court are

4 denied.

5   {53}   IT IS SO ORDERED.



6                                              ______________________________
7                                              EDWARD L. CHÁVEZ, Justice


8 WE CONCUR:



 9 ___________________________________
10 CHARLES W. DANIELS, Chief Justice



11 ___________________________________
12 PETRA JIMENEZ MAES, Justice



13 ___________________________________
14 BARBARA J. VIGIL, Justice

15 JUDITH K. NAKAMURA, Justice, dissenting




                                          49
 1 Nakamura, J. (dissenting).

 2   {54}   Since 1917, when the Workers’ Compensation Act (WCA), NMSA 1978, §§

 3 52-1-1 to -70 (1917, as amended through 2015), was originally enacted, the

 4 Legislature has allowed employers of farm and ranch laborers to decide for

 5 themselves whether to participate in the workers’ compensation scheme. See NMSA

 6 1978, § 52-1-6(A)-(B) (1990); Laws 1917, ch. 83 §§ 2, 10. For nearly 100 years, the

 7 Legislature has maintained its view that the best policy for New Mexico is that each

 8 farm and ranch employing more than three workers decides for itself whether to incur

 9 the costs of workers’ compensation or to face the costs of potential tort liability. To

10 that end, Section 52-1-6(A) excludes employers of farm and ranch laborers from the

11 Legislature’s requirement subjecting employers of three or more workers to the

12 provisions of the WCA.

13   {55}   Today, the majority opinion exercises this Court’s power of judicial review and

14 holds that this 99-year-old statutory scheme violates the New Mexico Constitution.

15 By invalidating Section 52-1-6(A)’s exclusion of farms and ranches from mandatory

16 participation in the state workers’ compensation scheme, the majority opinion has

17 supplanted the Legislature’s view of what, all things considered, is best for New

18 Mexico. But this Court has neither the necessary facts nor the institutional mission



                                              50
 1 to substitute our judgment for that of the Legislature regarding what is best for any

 2 particular industry within the State’s economy.

 3   {56}   The farm-and-ranch exclusion may be perceived as unfair, unwise, or

 4 improvident in its treatment of laborers who work for farms and ranches electing

 5 exemption from the WCA, but this Court may exercise its greatest power to invalidate

 6 a statute only if the statute contravenes the federal Constitution or the New Mexico

 7 Constitution. This case raises no federal claim, and, under well-established law, the

 8 Legislature’s decision to allow employers of farm and ranch laborers to decide for

 9 themselves whether to be subject to the WCA or to face tort liability does not violate

10 any right guaranteed by the New Mexico Constitution. Because Section 52-1-6 is

11 socioeconomic legislation, the Worker-Respondents have a right against the disparate

12 treatment allowed by this statute only if the statute does not rationally further a

13 legitimate legislative purpose. The Worker-Respondents simply cannot make that

14 showing. By enacting Section 52-1-6, the Legislature designed a statutory scheme

15 that rationally controls costs for New Mexico farms and ranches. The statute creates

16 a choice which allows these employers to elect the option that entails the lowest

17 expected costs, and 29% of New Mexico farms and ranches (including many of the

18 largest agricultural firms in the State) have elected to provide workers’ compensation.



                                             51
 1 This statute survives an equal protection challenge. Additionally, by nullifying the

 2 Legislature’s statutory scheme, the majority opinion threatens to detrimentally impact

 3 small, economically fragile farms in New Mexico. Therefore, I respectfully dissent.

 4 I.       SECTION 52-1-6(A) IS CONSTITUTIONAL

 5   {57}   This is not a complex case. Noe Rodriguez and Maria Aguirre were injured on

 6 the job. Rodriguez and Aguirre were employed by a ranch and a farm, respectively,

 7 that had elected not to provide workers’ compensation benefits and which, under

 8 Section 52-1-6(A), were not required to do so. Rodriguez and Aguirre claim that the

 9 Legislature’s exclusion of employers of farm and ranch laborers from mandatory

10 participation in the workers’ compensation scheme violates their rights to equal

11 protection under Article II, Section 18 of the New Mexico Constitution.

12   {58}   Equal protection doctrine requires that Rodriguez and Aguirre “first prove that

13 they are similarly situated to another group but are treated dissimilarly.” Breen v.

14 Carlsbad Mun. Sch., 2005-NMSC-028, ¶ 8, 138 N.M. 331, 120 P.3d 413. That

15 showing is easily met. Rodriguez and Aguirre are similar to all other workers in New

16 Mexico who suffer work-related injuries and are in need of benefits. But Aguirre’s

17 and Rodriguez’s employers elected exemption from the WCA, and, therefore, Aguirre

18 and Rodriguez are treated dissimilarly from other workers whose employers



                                              52
 1 participate in the workers’ compensation scheme. Whereas injured workers in the

 2 latter group receive workers’ compensation benefits, injured workers in the former

 3 group do not, even though they may seek other forms of recovery such as damages

 4 in tort. Thus, Section 52-1-6(A) results in dissimilar treatment of workers injured on

 5 the job.

 6   {59}   Upon a showing of dissimilar treatment, this Court determines what level of

 7 scrutiny applies to the challenged legislation. Breen, 2005-NMSC-028, ¶ 8. Section

 8 52-1-6(A) is economic legislation that does not subject a suspect or sensitive class to

 9 different treatment, and, therefore, rational basis review applies. See Griego v.

10 Oliver, 2014-NMSC-003, ¶ 39, 316 P.3d 865; Wagner v. AGW Consultants, 2005-

11 NMSC-016, ¶ 12, 137 N.M. 734, 114 P.3d 1050 (“Ordinarily we defer to the

12 Legislature’s judgment in enacting social and economic legislation such as the

13 WCA.”). Rational basis review is the most deferential standard that a court applies

14 when reviewing the constitutionality of legislation, “and the burden is on the party

15 challenging the legislation to prove that it ‘is not rationally related to a legitimate

16 government[al] purpose.’” Breen, 2005-NMSC-028, ¶ 11 (alteration in original)

17 (quoting Wagner, 2005-NMSC-016, ¶¶ 12, 24). Under rational basis review, our task

18 is to decide, first, whether the Legislature enacted a statute to further a permissible



                                             53
 1 legislative purpose and, second, whether the challenged statutory provision is

 2 rationally related to that purpose. Kane v. City of Albuquerque, 2015-NMSC-027, ¶¶

 3 17-22, 358 P.3d 249.

 4   {60}   In considering the Legislature’s purpose when enacting and maintaining

 5 Section 52-1-6(A)’s farm-and-ranch exclusion, the record evidence and legislative

 6 history indicate that the Legislature was motivated to contain regulatory costs

 7 incurred by economically precarious farms and ranches in New Mexico. For instance,

 8 in 2009, the Legislature considered bills that would have removed the WCA’s

 9 exclusion for employers of farm and ranch laborers. See H.B. 62, 49th Leg., Reg.

10 Sess. (N.M. 2009); S.B. 9, 49th Leg., Reg. Sess. (N.M. 2009). In considering these

11 bills, the Legislature had available the Fiscal Impact Report (FIR) for House Bill 62.

12 Members of the House Business and Industry Committee relied on the FIR in

13 rejecting House Bill 62 by a vote of 10-2.

14   {61}   According to the FIR for House Bill 62, the “N.M. Department of Agriculture

15 stated the proposed legislation would introduce a significant financial strain on the

16 farming and ranching part of the industry.” FIR for H.B. 62, at 3 (Feb. 05, 2009)

17 (2009 FIR). The FIR also included cost projections to farm and ranch employers

18 submitted by the Workers’ Compensation Administration, the National Council of



                                             54
 1 Compensation Insurance (NCCI), and New Mexico State University agricultural

 2 economists. See id. The Workers’ Compensation Administration had projected the

 3 annual cost of the bill “to farm and ranch employers to be an additional $10.5 million

 4 annually. . . [which] represents a cost increase of approximately 1.5 percent.” Id. The

 5 NCCI had similarly estimated that House Bill 62 “would increase New Mexico

 6 payroll costs by 0.4 percent and increase premiums up to 1.1 percent.” Id. The FIR

 7 additionally indicated that, according to Workers’ Compensation Administration data,

 8 the average cost per claim was approximately $16,876. Id. In contrast, the FIR

 9 reported that the average net income per farm in the 2002 census of agriculture was

10 $19,373—only slightly more than the average cost per workers’ compensation claim.

11 Id. Indeed, in 2012, the average net cash income from farming operations in New

12 Mexico was only $9,501. See United States Department of Agriculture, National

13 Agricultural Statistics Service, 2015 State Agricultural Overview New Mexico,

14 http://tinyurl.com/jjpx7ch (last viewed June 28, 2016). Therefore, legislative facts

15 demonstrate a legislative concern to maintain Section 52-1-6(A) in order to contain

16 costs incurred by fiscally vulnerable farms and ranches. See Oliver, 2014-NMSC-

17 003, ¶ 47 n. 7 (“[T]his Court . . . may take judicial notice of legislative facts by

18 resorting to whatever materials it may have at its disposal establishing or tending to



                                             55
 1 establish those facts.” (alteration in original) (internal quotation marks and citation

 2 omitted)).

 3   {62}   Under rational basis review, the Legislature’s purpose to safeguard farms and

 4 ranches in New Mexico from the imposition of additional overhead costs is

 5 permissible. There can be no dispute that the Legislature may pursue the legitimate

 6 purpose to protect certain industries from additional costs or to lower overhead costs.

 7 See, e.g., Garcia v. La Farge, 1995-NMSC-019, ¶ 24, 119 N.M. 532, 893 P.2d 428

 8 (finding under rational basis review that lowering the costs of malpractice insurance

 9 for health care providers was a legitimate legislative purpose); Schirmer v. Homestake

10 Min. Co., 1994-NMSC-095, ¶ 8, 118 N.M. 420, 882 P.2d 11 (“[T]he legislative goal

11 of maintaining reasonable costs to employers is a legitimate legislative goal . . . .”);

12 Marrujo v. N.M. State Highway Transp. Dep’t, 1994-NMSC-116, ¶ 23, 118 N.M.
13 753, 887 P.2d 747 (finding under rational basis review that the reduction of costs to

14 local governments is a valid legislative goal); Terry v. N.M. State Highway Comm’n,

15 1982-NMSC-047, ¶ 8, 98 N.M. 119, 645 P.2d 1377 (citing Howell v. Burk, 1977-

16 NMCA-077, ¶ 8, 90 N.M. 688, 568 P.2d 214 (upholding a statute as rationally related

17 to the permissible legislative goal of guarding against the imposition of costs on firms

18 in the construction industry)). The majority opinion does not suggest otherwise.



                                              56
 1   {63}   The only remaining question, then, is whether Section 52-1-6(A) is rationally

 2 related to the legitimate purpose of insulating New Mexico farms and ranches from

 3 additional costs. It is. Section 52-1-6(A), in conjunction with Subsection (B), creates

 4 an architecture by which employers in the agricultural industry choose which costs

 5 they incur. There are costs involved with being subject to the WCA. Those costs

 6 include insurance premiums and fees collected pursuant to NMSA 1978, § 52-5-19

 7 (2004). Yet, despite these costs, there are good reasons why a farm or ranch would

 8 voluntarily elect to be subject to the WCA, as permitted by Section 52-1-6(B). The

 9 WCA provides a predictable schedule of benefits and makes those benefits the

10 exclusive remedy for an injured worker. As the record in this case reflects, “[t]here

11 is a benefit to having insurance in place to take care of the injured worker and it

12 might be an incentive to get a higher quality worker if they are aware of the benefits.

13 Employers are no longer exposed to possible tort lawsuits.” Griego v. N.M. Workers’

14 Comp. Admin., No. CV 2009-10130, 20, ¶ 141 (N.M. 2nd Jud. D., Oct. 17, 2011)

15 (final pretrial order).4 Likewise, there are risks associated with a farm or ranch’s

16 decision to forego WCA participation: such employers risk the possibility of

        1
16        As the majority opinion notes, materials related to Griego v. New Mexico
17 Workers’ Compensation Administration were attached by Aguirre before the
18 Workers’ Compensation Judge and accordingly form a part of the record in this case.
19 See Maj. Op., ¶ 4.

                                              57
 1 unpredictable tort judgments and other costs associated with employee injury.

 2   {64}   In other words, Subsections (A) and (B) allocate to each farm and ranch the

 3 choice whether to pay the costs of being subject to the WCA or to face potential tort

 4 liability. The Legislature’s allocation of this choice to each farm and ranch is

 5 rationally related to its goal to contain the costs for the farming and ranching industry

 6 because each farm and ranch is in the best position to know whether it would be more

 7 cost-effective to participate in the workers’ compensation scheme or to incur the risk

 8 of tort liability and associated litigation costs. New Mexico farms and ranches that

 9 employ more than three employees vary greatly in the number of employees hired, the

10 positions hired for, other fixed and marginal costs, products produced, annual sales,

11 and profitability. See, e.g., United States Department of Agriculture, National

12 Agricultural Statistics Service, 2015 State Agricultural Overview New Mexico,

13 http://tinyurl.com/jjpx7ch (last viewed June 28, 2016); see also 2014 New Mexico

14 Agricultural Statistics Bulletin, 18, http://tinyurl.com/zahewua (last viewed June 28,

15 2016). Because of that variety, it is far from arbitrary for the Legislature to allow

16 each farm and ranch to decide for itself whether to pay the costs of the WCA or to

17 risk tort liability. Each farm and ranch will very likely elect the option that entails the

18 lowest expected costs, thereby furthering the Legislature’s legitimate goal to support



                                               58
 1 New Mexico’s economically precarious farms and ranches.

 2   {65}   In fact, the record demonstrates that 29% of farms and ranches that employ

 3 more than three workers have voluntarily elected to be subject to the WCA. This

 4 Court heard at oral argument that, of the farms and ranches who have elected to

 5 participate in the WCA, the majority are the largest agribusinesses who hire the

 6 largest number and largest variety of workers. It comes as no surprise that larger

 7 firms in New Mexico’s farming and ranching industry have decided that it is best for

 8 their businesses to be subject to the WCA. By doing so, these businesses fix costs

 9 and eliminate exposure to unpredictable tort liability. Conversely, the smaller farms

10 and ranches have decided that, given their smaller economies of scale and smaller

11 profit margins, it is best for their businesses to avoid the costs (and forgo the benefits)

12 of the WCA and to risk tort liability instead. So, while the majority opinion may

13 purport to correct a power disparity between workers and the largest firms in the

14 agricultural industry, its decision will likely have the effect of raising costs for the

15 most economically precarious, smaller New Mexico farms and ranches.                    By

16 protecting against such circumstance, Section 52-1-6(A) rationally furthers the

17 legitimate legislative purpose.

18 II.      THE MAJORITY OPINION ERRS IN CONCLUDING THAT SECTION
19          52-1-6(A) IS UNCONSTITUTIONAL

                                               59
 1   {66}   The majority opinion asserts that it “remain[s] highly deferential to the

 2 Legislature by presuming the constitutionality of social and economic legislation.”

 3 Maj. Op. ¶ 27. But it is difficult to see how. Instead of interpreting Section 52-1-6

 4 according to its plain language and then employing the traditional doctrine of rational

 5 basis review, the majority opinion does something quite different. First, the majority

 6 opinion misinterprets Section 52-1-6 to create a distinction that the Legislature

 7 neither drew nor intended. Maj. Op. ¶¶ 15-20. The majority opinion then misapplies

 8 rational basis scrutiny to hold Section 52-1-6(A) unconstitutional and relies on

 9 inapposite case law to support that holding. Maj. Op. ¶¶ 28-33. Such analysis is

10 neither deferential to the Legislature nor willing to presume the constitutionality of

11 social and economic legislation. And the majority opinion departs from the reasoning

12 and the traditional equal protection analysis employed by myriad other state appellate

13 courts and the United States Supreme Court to uphold analogous farm-and-ranch

14 exceptions to mandatory workers’ compensation statutes against identical state and

15 federal constitutional challenges.5

            2
11           See, e.g., Collins v. Day, 644 N.E.2d 72, 82 (Ind. 1994) (holding that
12   exemption for agricultural employers and employees from mandatory workers’
13   compensation coverage did not violate the equal privileges and immunities guarantee
14   of the state constitution); Haney v. N.D. Workers Comp. Bureau, 518 N.W.2d 195,
15   202 (N.D. 1994) (holding that statutory provision excluding agricultural employees

                                             60
16   from mandatory workers’ compensation coverage did not violate state equal
17   protection guarantee); Baskin v. State ex rel. Worker’s Comp. Div., 722 P.2d 151, 156
18   (Wyo. 1986) (holding “exception of ‘ranching and agriculture’ from extra-hazardous
19   occupations of teaming and truck driving and motor delivery” subject to mandatory
20   workers compensation’ coverage did not violate state or federal equal protection
21   guarantees); Eastway v. Eisenga, 362 N.W.2d 684, 689 (Mich. 1984) (holding that
22   exemption for some agricultural employers from mandatory participation in workers’
23   compensation scheme did not violate either federal or state equal protection
24   guarantees); Ross v. Ross, 308 N.W.2d 50, 53 (Iowa 1981) (rejecting federal equal
25   protection challenge to statute exempting employers of familial farmworkers from
26   compulsory participation in workers’ compensation scheme); Otto v. Hahn, 306
27 N.W.2d 587, 592 (Neb. 1981) (rejecting federal equal protection challenge to statute
28   excluding employers of farmworkers from mandatory participation in workers’
29   compensation scheme); Fitzpatrick v. Crestfield Farm, Inc., 582 S.W.2d 44, 45 (Ky.
30 Ohio App. 1978) (holding that exemption for employers “engaged solely in agriculture”
31   from mandatory participation in workers’ compensation scheme did not violate state
32   or federal equal protection guarantees); Anaya v. Indus. Comm’n, 512 P.2d 625, 626
33   (Colo. 1973) (holding that the “exclusion of farm and ranch labor” from mandatory
34   workers’ compensation benefits did not violate equal protection (citing Romero v.
35   Hodgson, 319 F. Supp. 1201, 1203 (N.D. Cal. 1970) (per curiam, three-judge court),
36   aff’d 403 U.S. 901 (1971) (holding that exclusion of agricultural labor from the
37   definition of employment in both California and federal unemployment compensation
38   statutes did not violate the federal equal protection guarantee)); State ex rel.
39   Hammond v. Hager, 563 P.2d 52, 57 (Mont. 1972) (holding that exclusion for
40   “employers engaged in farming and stock raising” from workers’ compensation
41   scheme did not violate the federal equal protection guarantee); Sayles v. Foley, 96 A.
42   340, 344 (R.I. 1916) (holding that exclusion for farm laborers and other laborers
43   involved in agricultural pursuits from state workers’ compensation scheme did not
44   violate state or federal constitutions); Hunter v. Colfax Consol. Coal Co., 154 N.W.
45   1037, 1052-53 (Iowa 1915) (same); In re Opinion of Justices, 96 N.E. 308, 315
46   (Mass. 1911) (concluding that exclusion of farm laborers from provision of workers’
47   compensation act provision modifying common law defenses to common law
48   negligence claims did not violate the federal constitution); see also Middleton v. Tex.
49   Power & Light Co., 249 U.S. 152, 162 (1918) (concluding that Texas Employer’s
50   Liability Act’s exclusion from mandatory insurance coverage for injuries sustained

                                               61
 1 A.       The majority opinion misinterprets Section 52-1-6 in concluding that the
 2          statute is unconstitutional

 3   {67}   This Court may not interpret a statute in ways that render it constitutionally

 4 infirm. See, e.g., State v. Flores, 2004-NMSC-021, ¶ 16, 135 N.M. 759, 93 P.3d 1264

 5 (“When construing a statute we are to construe it, if possible, so that it will be

 6 constitutional.” (internal quotation marks and citation omitted)); accord Huey v.

 7 Lente, 1973-NMSC-098, ¶ 6, 85 N.M. 597, 514 P.2d 1093 (“[I]f a statute is

 8 susceptible to two constructions, one supporting it and the other rendering it void, a

 9 court should adopt the construction which will uphold its constitutionality.”). Yet,

10 that is what the majority opinion has done.

11   {68}   According to the majority opinion, Section 52-1-6(A) draws a line between, on

12 the one hand, “farm and ranch laborers,” and, on the other hand, all other employees

13 of farms and ranches. Maj. Op. ¶¶ 15-20. Not every employee of a farm or ranch is

14 a “farm and ranch laborer.” Some larger farms and ranches also hire, for example,

15 staff who work primarily in the packaging of crops, sales, and administration. The

16 majority opinion interprets Section 52-1-6(A) to allow farms and ranches to exclude



51   by, inter alia, farm laborers did not violate the federal equal protection guarantee);
52   New York Central R.R. Co. v. White, 243 U.S. 188, 208 (1916) (concluding that the
53   exclusion of farm laborers from New York workers’ compensation scheme did not
54   violate the federal equal protection guarantee).

                                              62
 1 “farm and ranch laborers” from workers’ compensation, but not other employees,

 2 such as administrative or sales staff. Maj. Op. ¶¶ 15-20.          The majority opinion

 3 concludes that distinction is irrational and, therefore, holds that Section 52-1-6(A)

 4 violates the New Mexico Constitution. Maj. Op. ¶¶ 28-33.

 5   {69}   Irrespective of whether it would be irrational for the Legislature to allow farms

 6 and ranches to exclude “farm and ranch laborers” from workers’ compensation while

 7 not permitting farms and ranches to exclude other employees, this is not a distinction

 8 that the Legislature drew. The distinction that the majority opinion focuses on is

 9 simply not in the statute. “The text of a statute or rule is the primary, essential source

10 of its meaning.” NMSA 1978, § 12-2A-19 (1997). And the text of Section 52-1-6(A)

11 does not remotely suggest that the Legislature intended to permit farms and ranches

12 to exclude laborers who primarily work with the crops and livestock, but not other

13 employees.

14   {70}   Rather, Section 52-1-6(A) indicates that the Legislature permits farms and

15 ranches to exclude themselves from mandatory participation in the workers’

16 compensation scheme. The statute unambiguously provides an exemption for

17 employers, not certain subsets of their employees. Section 52-1-6 plainly states that

18 “[t]he provision of the [WCA] . . . shall not apply to employers of . . . farm and ranch



                                               63
 1 laborers.” § 52-1-6(A). The statute also says “employers of . . . farm and ranch

 2 laborers” can make “[a]n election to be subject to the [WCA].” § 52-1-6(B).

 3 Accordingly, the statute’s exclusion from mandatory participation in the workers’

 4 compensation scheme applies to employers, and the choice to participate also resides

 5 with employers. See § 52-1-6(A)-(B).

 6   {71}   Instead of following the plain text of the statute, the majority opinion adopts

 7 an erroneous reading offered by the Court of Appeals in Cueto v. Stahmann Farms,

 8 Inc., 1980-NMCA-036, 94 N.M. 223, 608 P.2d 535, and Holguin v. Billy the Kid

 9 Produce, Inc., 1990-NMCA-073, 100 N.M. 287, 795 P.2d 92. See Maj. Op. ¶¶ 15-18.

10 Cueto and Holguin read Section 52-1-6(A)’s exclusion to turn, not on the business

11 of the employer, but rather on the primary job duties of the employee. See Holguin,

12 1990-NMCA-073, ¶ 19; Cueto, 1980-NMCA-036, ¶ 6. The majority opinion reasons

13 that Section 52-1-6(A) must mean something other than what it says because a

14 “‘literal interpretation’” of the statute would lead to “‘absurd results.’” Maj. Op. ¶ 15

15 (quoting Cueto, 1980-NMCA-036, ¶ 6). According to the majority opinion, a literal

16 reading of the text would allow any employer—despite the industry in which it

17 operates—to exclude its entire workforce from workers’ compensation coverage

18 simply by hiring a couple of farm or ranch laborers. Maj. Op. ¶ 15. Imagine, for



                                              64
 1 example, a semiconductor chip manufacturing facility planting an adjacent pecan

 2 orchard. No court in New Mexico could reasonably interpret Section 52-1-6(A) to

 3 provide that such a factory could exclude itself from the provisions of the WCA. But

 4 a court need not interpret the statute as the majority opinion does in order to deny the

 5 hypothetical factory the benefit of the farm-and-ranch exclusion.

 6   {72}   Contrary to the majority opinion’s suggestion, its interpretation of Section 52-

 7 1-6(A) is not the only interpretation that avoids the absurd result. Section 52-1-6(A)

 8 should be read not as allowing the exclusion of only farm and ranch laborers from the

 9 mandatory provisions of the WCA, but rather as allowing the exclusion of employers

10 whose workforce is mainly comprised of farm and ranch laborers. In other words, if

11 an employer mainly employs farm and ranch laborers (i.e., if an employer is a farm

12 or a ranch), then under Subsections (A) and (B), that employer is not required to

13 participate in the workers’ compensation scheme, although it may voluntarily elect

14 to do so.

15   {73}   Not only is this interpretation available to avoid the absurd result the majority

16 opinion envisions, it also reflects this Court’s precedent. This Court has previously

17 determined that the farm-and-ranch exclusion protects a farmer or rancher against

18 workers’ compensation claims brought by employees who are not farm and ranch



                                               65
 1 laborers. See Williams v. Cooper, 1953-NMSC-050, ¶¶ 10-13, 57 N.M. 373, 258 P.2d
2 1139. In Williams, this Court reversed an award of workers’ compensation because

 3 the statute excluded the workers’ compensation claim of an employee who was

 4 injured while constructing an addition to a dance hall that a rancher operated. 1953-

 5 NMSC-050, ¶¶ 10-13. This Court emphasized “‘the fact that it is not the nature of the

 6 particular work in which the employee is engaged at the time of his injury but rather

 7 the character of his employer’s occupation which controls . . . .’” Id. ¶ 7 (emphasis

 8 added) (quoting Rumley v. Middle Rio Grande Conservancy Dist., 1936-NMSC-023,

 9 ¶ 16, 40 N.M. 183, 57 P.2d 283). Accordingly, this Court held that “the occupation

10 or pursuit of the defendant [which was ranching] did not subject him to liability under

11 the act, even if at the moment the [non-ranching] work being done by the [non-ranch-

12 laborer] plaintiff with a different factual background would have rendered his injury

13 compensable [i.e. had the plaintiff worked for a non-rancher].” Id. ¶ 10. Williams is

14 guiding precedent regarding the interpretation of the farm-and-ranch exclusion, yet

15 the majority opinion avoids it.

16   {74}   Based on the text of the statute and our own precedent, this Court is compelled

17 to read Section 52-1-6(A) as allowing the exclusion, not of farm and ranch laborers

18 themselves, but of employers whose workforce is mainly comprised of farm and ranch



                                              66
 1 laborers. This interpretation faithfully adheres to the text of Section 52-1-6(A). It

 2 effectuates the Legislature’s purpose to contain costs incurred by New Mexico’s

 3 farms and ranches. It avoids the absurd result of permitting any employer from

 4 excluding itself from the provisions of the WCA by hiring a few farm or ranch

 5 laborers. It follows this Court’s previous readings of the statute. See Williams, 1953-

 6 NMSC-050, ¶ 10. And, most importantly, it does not create a constitutionally infirm

 7 distinction. See Huey, 1973-NMSC-098, ¶ 6 (“[I]f a statute is susceptible to two

 8 constructions, . . . a court should adopt the construction which will uphold its

 9 constitutionality.”).

10   {75}   Yet, for unconvincing reasons, the majority opinion adopts an alternative

11 reading. First, the majority opinion relies on Griego v. Oliver to support its view that,

12 contrary to the plain text of the statute, it may nevertheless adopt Cueto’s dubious

13 interpretation in order to hold the statute unconstitutional. Maj. Op. ¶ 19 (citing

14 Oliver, 2014-NMSC-003, ¶ 24). But Oliver is inapposite. The marriage statutes

15 under review in Oliver could not be interpreted to authorize marriage between same-

16 gender couples, which would have saved the statutes from constitutional challenge.

17 See Oliver, 2014-NMSC-003, ¶¶ 19-24. By contrast, the plain text of Section 52-1-

18 6(A) and this Court’s precedents support an interpretation that not only materially



                                              67
 1 differs from the interpretation reached by Cueto and adopted by the majority opinion

 2 but which also saves Section 52-1-6(A) from the constitutional challenge at issue.

 3   {76}   Second, the majority opinion’s reliance on Koger v. A.T. Woods, Inc. is

 4 misplaced. See Maj. Op. ¶ 20 (citing 1934-NMSC-020, ¶¶ 17-20, 38 N.M. 241, 31

 5 P.2d 255). While Koger seemed to apply the exclusion based upon “the general

 6 nature of the object of employment [of the employee],” 1934-NMSC-020, ¶ 17, after

 7 Koger was decided, the Legislature amended the WCA to create an explicit exclusion

 8 for “employers . . . of farm and ranch laborers.” Laws 1937, ch. 92, § 2 (emphasis

 9 added). Looking to that statute, this Court in Williams focused not on the employee’s

10 primary job duties, nor on the particular work the employee was engaged in when

11 injured, but rather expressly said that it is “the character of his employer’s occupation

12 which controls . . . .” 1953-NMSC-050, ¶ 7 (emphasis added) (internal quotation

13 marks and citation omitted). On that basis, this Court reversed an award of workers’

14 compensation benefits. Id. ¶ 13.

15   {77}   Third, the majority opinion erroneously grounds its interpretation on legislative

16 silence. See Maj. Op. ¶ 20. Notwithstanding this Court’s own precedent, the majority

17 opinion notes that the Cueto Court of Appeals interpreted Section 52-1-6(A) to allow

18 the exclusion of only farm and ranch laborers from workers’ compensation coverage.



                                               68
 1 The majority opinion then reasons that, because the Legislature did not subsequently

 2 amend the statute, the Legislature therefore intended a meaning different than what

 3 the text of the statute expressly provides. Maj. Op. ¶ 20 (citing Cueto, 1980-NMCA-

 4 036, ¶¶ 6-7). This reasoning is unpersuasive.

 5   {78}   Inferences based on the Legislature’s silence subsequent to a court’s decision

 6 are an exceptionally weak method of statutory interpretation. See Zuber v. Allen, 396

 7 U.S. 168, 185 (1969) (“Legislative silence is a poor beacon to follow in discerning

 8 the proper statutory route.”); Norman J. Singer and J.D. Shambie Singer, 2B

 9 Sutherland Statutory Construction § 49.9, at 124 (7th ed. 2012) (noting that

10 legislative silence is “a weak reed upon which to lean” (internal quotation marks

11 omitted)).      Legislative silence is consistent with any number of judicial

12 interpretations, no matter how erroneous. Further, the use of legislative silence as a

13 method of statutory interpretation in this case is inappropriate. When the text of a

14 statute is clear and unambiguous, as here, this Court gives effect to the text and

15 refrains from further statutory interpretation. See, e.g., State v. Rivera, 2004-NMSC-

16 001, ¶ 10, 134 N.M. 768, 82 P.3d 939.

17   {79}   Even if it were sound to interpret Section 52-1-6(A) by drawing conclusions

18 from the Legislature’s silence following Cueto, this is not a case where silence speaks



                                              69
 1 volumes. In Cueto, the Court of Appeals enforced Section 52-1-6(A)’s exclusion,

 2 denying that a farmworker had a cause of action for workers’ compensation. Cueto,

 3 1980-NMCA-036, ¶ 9. The Court of Appeals also summarily rejected the claim that

 4 the exclusion violated equal protection. Cueto, 1980-NMCA-036, ¶ 8 (citing

 5 Espanola Hous. Auth. v. Atencio, 1977-NMSC-074, 90 N.M. 787, 568 P.2d 1233).

 6 Given that the Court of Appeals not only properly rejected a workers’ compensation

 7 claim but also upheld the statute from an equal protection challenge, it is uncertain

 8 why the Legislature would have felt pressed to clarify its already unambiguous

 9 exclusion for employers of farm and ranch laborers.

10 B.       The majority opinion relies on inapposite if not questionable case law to
11          conclude that the Legislature acted arbitrarily

12   {80}   Based on its interpretation of Section 52-1-6(A), the majority opinion

13 concludes that the Legislature cannot allow farms and ranches to exclude farm and

14 ranch laborers from workers’ compensation coverage while at the same time requiring

15 farms and ranches to provide coverage for those employees who are not farm and

16 ranch laborers (such as administrative staff). Maj. Op. ¶¶ 31-35. The majority

17 opinion reasons that such an instance of line drawing, which it incorrectly imputes

18 to the Legislature, would arbitrarily further the permissible legislative goal of

19 containing costs for New Mexico farms and ranches. Maj. Op. ¶¶ 32-35. And the

                                            70
 1 majority opinion reaons that such arbitrariness in serving the goal of cost containment

 2 renders Section 52-1-6(A) unconstitutional. Maj. Op. ¶¶ 32-35.

 3   {81}   Assuming arguendo that Section 52-1-6(A) means what the majority opinion

 4 reads it to mean and that the Legislature allocated a choice to farms and ranches only

 5 with respect to their laborers, the statute is still not unconstitutional. This Court has

 6 already deferred to similar instances of legislative line-drawing with respect to the

 7 farm-and-ranch exclusion. In Williams, which rejected the workers’ compensation

 8 claim of a non-ranch laborer injured while performing non-ranch work for a rancher,

 9 this Court recognized that it was bound to defer to the Legislature’s policy, even as

10 we perceived that the line drawing was harsh. 1953-NMSC-050, ¶ 7.

11   {82}   What legal basis does the majority opinion have for taking the opposite

12 approach? The majority opinion cites a single New Mexico case to support its view

13 that the Legislature could not draw the line which the majority imputes to it: Schirmer

14 v. Homestake Mining Co. See Maj. Op. ¶ 33 (citing Schirmer, 1994-NMSC-095, ¶¶

15 9-10). Schirmer held that a ten-year statute of repose that extinguished employees’

16 claims for injuries resulting from occupational exposure to radioactive materials

17 violated equal protection because the statute was arbitrarily related to “the valid

18 legislative goal of lowering employer costs.” 1994-NMSC-095, ¶ 9. Some injuries



                                              71
 1 caused by the occupational exposure to radiation, the Schirmer Court reasoned, were

 2 equally deserving of recovery even though they develop and accrue after the ten-year

 3 repose date. Id. Because of Schirmer, the majority opinion concludes that the

 4 Legislature, to lower costs to farms and ranches, could not allow farms and ranches

 5 to exclude the claims of only farm and ranch laborers. Maj. Op. ¶ 33.

 6   {83}   But Schirmer was almost certainly incorrect when decided. See Coleman v.

 7 United Eng’rs & Constructors, Inc., 1994-NMSC-074, ¶ 10, 118 N.M. 47, 878 P.2d
8 996 (upholding a 10-year statute of repose from an equal-protection challenge);

 9 Terry, 1982-NMSC-047, ¶ 8 (same). Even if Schirmer were not incorrectly decided,

10 the persuasiveness of its holding is wholly eroded by Garcia, 1995-NMSC-019, ¶¶

11 17-18 (upholding the Medical Malpractice Act’s three-year statute of repose from an

12 equal protection challenge).

13   {84}   In any event, Schirmer is distinguishable. Even if the Legislature drew a line

14 between farm and ranch laborers who may be excluded from mandatory workers’

15 compensation and other agribusiness employees for whom coverage is required, that

16 distinction would not be arbitrary in the same way that the 10-year repose statute in

17 Schirmer is arbitrary. Section 52-1-6(A), unlike any statute of repose, does not itself

18 necessarily bar some set of claims. In fact, Section 52-1-6(A) does not necessarily



                                              72
 1 bar any claim. Rather, the statute allows, and has always allowed, each farm and

 2 ranch in New Mexico to decide for itself whether to provide workers’ compensation

 3 coverage for its employees who are farm and ranch laborers.

 4   {85}   Further, the distinction that the majority opinion imputes to the Legislature is

 5 not arbitrarily related to the permissible legislative goal of containing costs for farms

 6 and ranches. Unlike the largest firms in agribusiness, not every farm or ranch in New

 7 Mexico employs a variety of workers. Many smaller farms and ranches in our State

 8 may only employ workers who could only be classified as “farm or ranch laborers.”

 9 To contain costs for those smaller operations, the Legislature may permissibly allow

10 each farm and ranch to choose whether to participate in the workers’ compensation

11 scheme. Again, because of the great diversity of farms and ranches operating in New

12 Mexico’s agricultural industry, and because each is best positioned to know its cost

13 structure and its tolerance for the risk of tort liability, the Legislature’s putative

14 allocation of the choice to each farm and ranch to provide workers’ compensation

15 coverage only for its farm and ranch laborers would advance its goal to aid New

16 Mexico farms and ranches in a rational and efficient way. I repeat: 29% of New

17 Mexico’s farms and ranches have elected to be subject to the WCA; 71% have not.

18 As this Court heard at oral argument, the majority of the 29% of farms that have



                                               73
 1 elected to be subject to the WCA are large operations. The Legislature’s decision to

 2 allocate a choice to farms to be subject to the WCA reflects “substantial and real

 3 distinction[s]” between the farms and ranches who choose to provide workers’

 4 compensation coverage and those that do not. Schirmer, 1994-NMSC-095, ¶ 9.

 5 Those real and substantial distinctions track whether the farm is relatively large or

 6 small.

 7   {86}   Therefore, Schirmer, even if it were not bad law, is so distinguishable as to

 8 provide no support for the majority opinion’s conclusion. The majority opinion treats

 9 Section 52-1-6(A) as though it furthered cost savings for farms and ranches by, for

10 example, necessarily excluding workers’ compensation claims of left-handed farm

11 and ranch laborers. But the legislation under review is nothing like that. The

12 arbitrariness that the majority opinion perceives is simply not present either in the

13 interpretation that the majority opinion imputes to the Legislature or in the statutory

14 scheme that the Legislature actually enacted.

15 C.       The majority opinion’s application of a more stringent version of rational
16          basis review confuses equal protection doctrine

17   {87}   Lastly, I disagree with the majority opinion’s application of the so-called

18 “modern articulation” of the rational basis test that this Court first referenced in

19 Trujillo v. City of Albuquerque. See 1998-NMSC-031, ¶ 32, 125 N.M. 721, 965 P.2d
74
 1 305 (overruling, yet “subsuming” a heightened, less deferential form of rational basis

 2 analysis applied in Alvarez v. Chavez, 1994-NMCA-133, ¶¶ 16-23,118 N.M. 732, 886

 3 P.2d 461, and Corn v. N.M. Educators Fed. Credit Union, 1994-NMCA-161, ¶¶ 9-14,

 4 119 N.M. 199, 889 P.2d 234). In Wagner, this Court explained that under the

 5 heightened form of rational basis review the party challenging a statute must show

 6 that it is not rationally related to a legitimate governmental purpose by

 7 “demonstrat[ing] that the classification created by the legislation is not supported by

 8 a ‘firm legal rationale’ or evidence in the record.’” 2005-NMSC-016, ¶ 24 (quoting

 9 Corn, 1994-NMCA-161, ¶ 14). Wagner did not apply the heightened standard to

10 invalidate legislation; instead, Wagner upheld the WCA’s attorney fee limitation from

11 an equal protection challenge. 2005-NMSC-016, ¶ 32. Nevertheless, Wagner’s dicta

12 regarding the emergence of a heightened form of rational basis review prompted a

13 member of this Court to write separately. See 2005-NMSC-016, ¶¶ 37-40 (Bosson,

14 C.J., concurring in part and dissenting in part). Justice Bosson noted that the Wagner

15 majority failed to explain this “modern articulation” and, moreover, that the Wagner

16 majority’s departure from traditional rational basis review was neither desirable nor

17 appropriate. Id.

18   {88}   After Wagner, the “modern articulation” of rational basis review was buried



                                             75
 1 for some years. Since that decision, this Court has employed rational basis review

 2 without reference to this heightened standard both in analyzing federal and state

 3 constitutional claims. See Kane, 2015-NMSC-027, ¶¶ 17-22 (analyzing a First

 4 Amendment challenge and concluding that the City of Albuquerque’s regulations

 5 prohibiting city employees from holding elective office “are rationally related to

 6 legitimate government purposes”); State v. Tafoya, 2010-NMSC-019, ¶ 26, 148 N.M.
7 391, 237 P.3d 693 (analyzing state and federal equal protection challenges and

 8 holding that a sentencing court’s discretion to award good time credit eligibility “is

 9 rationally related to the goals of punishment as well as rehabilitation”). This Court

10 even explained New Mexico’s equal protection doctrine in detail and described

11 rational basis review in its traditional form without so much as mentioning the so-

12 called “modern articulation.” See Oliver, 2014-NMSC-003, ¶ 39. Also, in Morris v.

13 Brandenburg, 2016-NMSC-___, ¶ 56, __ P.3d ___, this Court determined that NMSA

14 1978, Section 30-2-4, which makes it a crime to deliberately aid another in the taking

15 of his or her own life, satisfied rational basis review because the statute rationally

16 served legitimate state interests that this Court deemed to be “firm legal rationale[s];”

17 however, the Morris Court merely repeated this talisman, again without explaining

18 when a statute is, in fact, supported by a “firm legal rationale” (as opposed to any



                                              76
 1 conceivable basis). And, now, for the first time, the majority opinion exercises the

 2 “modern articulation” to invalidate longstanding legislation.

 3   {89}   As best as I can discern, the difference between the traditional and the

 4 “modern” versions of rational basis review lies in what is required to demonstrate that

 5 a legislative classification is rationally related to a legitimate governmental purpose.

 6 See Corn, 1994-NMCA-161, ¶ 14. Under traditional rational basis review, for a

 7 statute to serve a legitimate government purpose, the proponent of constitutionality

 8 “need only establish the existence of a conceivable rational basis” for the statute.

 9 Kane, 2015-NMSC-027, ¶ 17 (second emphasis added) (internal quotation marks and

10 citation omitted); see also State v.Cawley, 1990-NMSC-088, ¶ 9, 110 N.M. 705, 799

11 P.2d 574 (“The party objecting to the legislative classification has the burden to

12 demonstrate that the classification bears no rational relationship to a conceivable

13 legislative purpose.”); accord Heller v. Doe, 509 U.S. 312, 320 (1993) (“[A]

14 classification must be upheld against equal protection challenge if there is any

15 reasonably conceivable state of facts that could provide a rational basis for the

16 classification.” (internal quotation marks and citations omitted)); Sullivan v. Stroop,

17 496 U.S. 478, 485 (1990) (“This sort of statutory distinction does not violate the

18 Equal Protection Clause ‘if any state of facts reasonably may be conceived to justify



                                              77
 1 it.” (internal quotation marks and citation omitted)). Accordingly, “a legislative

 2 choice . . . may be based on rational speculation unsupported by evidence or empirical

 3 data.” Heller, 509 U.S. at 320 (quoting FCC v. Beach Commc’ns, Inc., 508 U.S. 307,

 4 313 (1970)); see also Wagner, 2005-NMSC-016, ¶ 39 (Bosson, C.J., concurring in

 5 part and dissenting in part).

 6   {90}   By contrast, the majority opinion states that a statutory classification must be

 7 supported either by a “firm legal rationale” or “evidence in the record.” Maj. Op. ¶

 8 28. The majority opinion reasons that this standard separates New Mexico’s form of

 9 rational basis review for state equal protection claims from rational basis review for

10 federal constitutional claims. See Maj. Op. ¶¶ 25-27. But it is not clear why the equal

11 protection guarantee of the New Mexico Constitution should grant this Court more

12 discretion to invalidate socioeconomic legislation than the federal constitutional

13 analogue.      Under New Mexico’s interstitial approach to determining state

14 constitutional claims that have federal analogues (such as equal protection), this

15 Court departs from the federal constitutional analysis only if the federal analysis is

16 flawed or undeveloped or if there are characteristics distinctive to New Mexico that

17 warrant a different constitutional analysis. State v. Gomez, 1997-NMSC-006, ¶ 20,

18 122 N.M. 1777, 932 P.2d 1. There is nothing distinctive or structurally different



                                               78
 1 about New Mexico such that our judiciary should have a greater power to invalidate

 2 socioeconomic legislation. And I do not agree with the implicit premise that the

 3 traditional form of rational basis review used by every federal and state

 4 court—including this Court when considering federal constitutional challenges—is

 5 flawed. See, e.g., Kane, 2015-NMSC-027, ¶¶ 17-22 (applying traditional rational

 6 basis review). The majority opinion’s analysis overlooks that when a court, in

 7 employing traditional rational basis review, perceives that governmental regulation

 8 harbors an animus toward a particular group, rational basis review suddenly has a

 9 “bite.” Thus, rational basis review is a constitutionally discerning form of scrutiny,

10 and not a flawed “rubber stamp.” Therefore, our interstitial approach does not permit

11 the majority opinion’s departure from traditional rational basis review in this case.

12   {91}   There are additional problems with the majority opinion’s use of the “modern

13 articulation” of rational basis review. To repeat Justice Bosson’s observation in

14 Wagner, the majority opinion does not explain what differentiates a “firm legal

15 rationale” from any conceivable basis in the traditional form of rational basis review,

16 as the bench and bar know it. The majority opinion even seemingly retreats from its

17 own “evidence in the record” condition, as the majority opinion allows a justification

18 for a statutory classification to be supported by outside-of-the-record, legislative facts



                                               79
 1 of which a court can take judicial notice. See Maj. Op. ¶ 28. So, we are left with

 2 “firm legal rationale” as the only condition in the heightened standard that separates

 3 the “modern articulation” of rational basis review from its traditional counterpart.

 4 And there is simply no indication of what would constitute a “firm legal rationale”

 5 or how a “firm legal rationale” differs from any conceivable basis justifying a

 6 legislative choice. By requiring a “firm legal rationale,” the majority opinion

 7 overlooks that when the Legislature enacts socioeconomic legislation, the

 8 classifications and distinctions it creates may simply be the result of compromise and

 9 “are often impossible of explanation in strictly legal terms.” Romero, 319 F. Supp.
10 at 1203. Accordingly, under traditional rational basis review, any conceivable basis

11 justifying a legislative classification simply is a firm legal rationale to uphold a

12 statute against an equal protection challenge. See, e.g., Heller, 509 U.S. at 320;

13 Beach Commc’ns, 508 U.S. at 313.

14   {92}   Further, the majority opinion’s explanation of the “evidence in the record”

15 condition is in tension with its requirement for a “firm legal rationale.” By permitting

16 a court to consider sua sponte legislative facts outside of the record, the so-called

17 heightened standard suggests that a court may, in fact, attempt to conceive of any

18 permissible legislative purpose that the statute under review rationally serves. Hence,



                                              80
 1 there is nothing to the “modern articulation” that should separate it from traditional

 2 rational basis review, and because Section 52-1-6(A) conceivably serves the

 3 legislative purpose of cost containment, it survives rational basis review.

 4   {93}   Instead of explaining the “modern articulation,” the majority opinion simply

 5 uses the words “firm legal rationale” as a license to determine that Section 52-1-6(A)

 6 is unconstitutional because it is “underinclusive” with respect to its putative purpose.

 7 Maj. Op. ¶¶ 29-35. According to the majority opinion, because Section 52-1-6(A)

 8 allows for the exclusion of farm and ranch laborers (but not other farm and ranch

 9 employees) from workers’ compensation coverage, it is underinclusive with respect

10 to the permissible legislative purpose of cost containment. See Maj. Op. ¶¶ 32-35.

11 The majority opinion implies that if the Legislature really had wanted to control costs

12 for New Mexico’s farms and ranches, it would have allowed farms and ranches to

13 exclude all of their employees, not just their farm and ranch laborers. See id. The

14 irony, of course, is that this is exactly what the Legislature did. But, again assuming

15 the majority opinion’s statutory interpretation arguendo, such underinclusiveness

16 does not call into question the constitutionality of the statute.

17   {94}   It is the longstanding law of rational basis scrutiny—both in the federal and

18 state constitutional context—that a legislative body, when enacting socioeconomic



                                              81
 1 legislation, can solve a problem piecemeal and that such underinclusiveness with

 2 respect to that purpose poses no constitutional flaw.6 By contrast, when applying

 3 intermediate scrutiny and strict scrutiny, courts check to determine if a statutory

 4 classification is narrowly tailored to a legislative purpose—i.e., whether the statutory



 7         3
             See, e.g., Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 466 (1981)
 8   (rejecting an equal protection challenge because “a legislature need not ‘strike at all
 9   evils at the same time or in the same way’” (quoting Semler v. Or. State Bd. of Dental
10   Exam’rs, 294 U.S. 608, 610 (1935));Vance v. Bradley, 440 U.S. 93, 108 (1979)
11   (rejecting an equal protection challenge because “[e]ven if the classification involved
12   here is to some extent both underinclusive and overinclusive, and hence the line
13   drawn by Congress imperfect, it is nevertheless the rule that in a case like this
14   ‘perfection is by no means required’” (internal citation omitted)); City of New
15   Orleans v. Dukes, 427 U.S. 297, 303 (1976) (“Legislatures may implement their
16   program step by step, in such economic areas, adopting regulations that only partially
17   ameliorate a perceived evil and deferring complete elimination of the evil to future
18   regulations.” (internal citations omitted)); Erznoznik v. City of Jacksonville, 422 U.S.
19   205, 215 (1975) (“This Court frequently has upheld underinclusive classifications on
20   the sound theory that a legislature may deal with one part of a problem without
21   addressing all of it.” (internal citations omitted)); Williamson v. Lee Optical of Okl.,
22   348 U.S. 483, 489 (1955) (“[T]he reform may take one step at a time, addressing itself
23   to the phase of the problem which seems most acute to the legislative mind. The
24   legislature may select one phase of one field and apply a remedy there, neglecting the
25   others. The prohibition of the Equal Protection Clause goes no further than the
26   invidious discrimination.” (internal citations omitted)); Ry. Express Agency v. New
27   York, 336 U.S. 106, 110 (1949) (“It is no requirement of equal protection that all evils
28   of the same genus be eradicated or none at all.”); see also, e.g., Torres v. Seaboard
29   Foods, LLC, 2016 OK 20, ¶ 32, as corrected (Mar. 4, 2016) (“A mere
30   overinclusiveness or underinclusiveness in statutory classification will not necessarily
31   show a failure to satisfy a rational-basis review.”); Lonaconing Trap Club, Inc. v. Md.
32   Dep’t of Env’t, 978 A.2d 702, 713 (Md. 2009) (“Underinclusiveness does not create
33   an equal protection violation under the rational basis test.”).

                                               82
 1 classification is under- or overinclusive with respect to its putative purpose. See, e.g.,

 2 In re Vincent, 2007-NMSC-056, ¶ 15, 143 N.M. 56, 172 P.3d 605 (“[F]or a

 3 challenged provision to be narrowly tailored to serve a compelling state interest under

 4 a strict scrutiny analysis, it must not be under-inclusive.”).

 5   {95}   To be sure, a tailoring analysis can be useful to discern whether the Legislature

 6 created a discriminatory classification with animus toward a particular, discrete group

 7 and disguised that animus with a socioeconomic rationale. See, e.g., Romer v. Evans,

 8 517 U.S. 620, 632 (1996) (“[The] sheer breadth [of Colorado’s Amendment 2

 9 prohibiting governmental action designed to protect gay and lesbian persons from

10 discrimination] is so discontinuous with the reasons offered for it that the amendment

11 seems inexplicable by anything but animus toward the class it affects; it lacks a

12 rational relationship to legitimate state interests.”); City of Cleburne v. Cleburne

13 Living Ctr., Inc., 473 U.S. 432, 449-50 (1985) (holding that a city’s requirement of

14 a special use permit for the operation of a home for the mentally disabled was under-

15 inclusive with respect to the city’s putative purposes and, therefore, rested “on an

16 irrational prejudice against the mentally [disabled]”). If a statutory classification is

17 highly under- or overinclusive with respect to an ostensible legislative goal, then

18 there exists good reason to believe that the legislative body had an ulterior,



                                               83
 1 impermissible motive. See, e.g., Romer, 517 U.S. at 632; City of Cleburne, 473 U.S.
2 at 449-50. Because rational basis review demands and searches for a permissible

 3 governmental purpose, it is not a rubber stamp for state action. But apart from

 4 determining a statute’s legislative purpose (and thus whether that purpose is

 5 permissible), an inspection for underinclusiveness has no place in rational basis

 6 review. Otherwise, our doctrinal categories provide no guarantee of the separation

 7 of powers, and a court may apply a more stringent standard of review simply because

 8 it disagrees with the policy of the statute under review. See, e.g., San Antonio Indep.

 9 Sch. Dist. v. Rodriguez, 411 U.S. 1, 31 (1973) (finding that if the degree of judicial

10 scrutiny of legislation fluctuated depending solely on a court’s preference for a

11 statute’s purpose and effect, then the court would assume “a legislative role” for

12 which it lacks “both authority and competence”).

13   {96}   The majority opinion’s inspection for underinclusiveness does not even justify

14 its holding. Here, the majority opinion’s tailoring analysis simply does not result in

15 a conclusion that the Legislature, since 1917, has acted with animus toward farm and

16 ranch laborers. A statutory scheme that permits 29% of farms and ranches—most of

17 which are large firms, likely employing hundreds of farm and ranch laborers—to

18 voluntarily provide workers’ compensation coverage to their employees is not a



                                              84
 1 statute that harbors an ulterior motive to discriminate against farm and ranch workers.

 2 Neither the statutory scheme nor the record indicates that for 99 years the Legislature

 3 has acted with an impermissible, discriminatory animus against farmworkers. Rather,

 4 the Legislature has rationally acted to contain costs for New Mexico’s economically

 5 precarious farms and ranches so that they may continue to operate.

 6 III.     CONCLUSION

 7   {97}   The law of statutory interpretation and the law governing judicial review of

 8 legislation safeguard the separation of powers. This Court may not contort these

 9 areas of law to nullify validly-enacted legislation simply because we happen to

10 believe that a statute is unfair or that its unfairness outweighs any other consideration

11 that bears on the Legislature’s decision. While I understand the unfairness that may

12 be perceived in the treatment of laborers who work for farms and ranches electing

13 exemption from the WCA, I also understand the burden that may fall upon small New

14 Mexico farms and ranches in having to incur regulatory costs more easily borne by

15 their large competitors in the agricultural industry. The Legislature enacted a

16 statutory scheme that encompasses both employer and employee concerns and is

17 eminently constitutional. I respectfully dissent.

18                                          ___________________________________
19                                          JUDITH K. NAKAMURA, Justice

                                              85